 ALGRECO SPORTSWEAR CO.Algreco Sportswear Co. and International Ladies'Garment Workers' Union, Local No. 420, AFL-CIO. Cases 9-CA-16600, 9-CA-17248, 9-CA-17476-1, -2, 9-CA-17872, and 9-RC-1371731 July 1984DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 30 December 1982 Administrative LawJudge Donald R. Holley issued the attached deci-sion. The Respondent and the Charging Party filedexceptions and a supporting brief; the GeneralCounsel filed cross-exceptions and a supportingbrief; the Respondent filed answering briefs to theCharging Party's exceptions and the General Coun-sel's cross-exceptions, respectively; and the Charg-ing Party filed an answering brief to the Respond-ent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions,' cross-exceptions,briefs, and answering briefs, and has decided toaffirm the judge's rulings, findings,2and conclu-sions3as modified herein and to adopt the recom-mended Order as also modified herein.4I We deny the Respondent's motion to strike the Union's exceptionsand brief, in the Respondent's answering brief to those exceptions, aslacking in merit.The General Counsel, the Respondent, and the Charging Party haveexcepted to some of the judge's credibility findings. The Board's estab-lished policy is not to overrule an administrative law judge's credibilityresolutions unless the clear preponderance of all the relevant evidenceconvinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing the findings.In sec. III,E,8 of his decision, the judge inadvertently omitted thename of Odeline Winters from the unit of employees laid off 3 Decem-ber. He also inadvertently listed Massey's date of hire as "10/21/80"; thecorrect date is "10/21/68." The judge also found in this connection thatKnight and Chumley were senior to all employees involved in the layoffexcept for Diana Massey. The record indicates that Chumley was alsoless senior than Emily Shone. These corrections do not warrant a differ-ent result on the merits.3 In his analysis of the discipline of Verna Chumley, the judge con-cluded that the General Counsel had made out a prima facie case of dis-crimination, and that the Respondent had not demonstrated it wouldhave disciplined Chumley even if she had not engaged in protected con-certed activity. However, the judge also stated, in dicta, that she wouldnot have been disciplined "but for" her support of the Union. The Boardabandoned the use of the phrase "but for" in Wright Line, 251 NLRB1083 (1980), and we do not rely here on that analysis. We agree with theremainder of the judge's analysis that the Respondent violated the Act bydisciplining Chumley.Chairman Dotson and Member Dennis find it unnecessary to rely onCalifornia Pacific Signs, 233 NLRB 450 (1977), in reaching a decision inthis proceeding.4 The judge recommended that a broad cease-and-desist order issueagainst the Respondent. However, we have considered this case in light271 NLRB No. 85The judge concluded, inter alia, that the Re-spondent violated Section 8(a)(3) and (1) of the Actby constructively discharging employee Faye Sim-mons. For the reasons stated below, we cannotagree with this conclusion.The relevant facts are undisputed. In August1981,6 the Respondent decided to replace its singlewage rate classification system with a three-tieredwage system. Prior to this time, the Respondentpaid all its employees a base rate of $4.32 per hour,but increased this rate to $4.75 per hour if an em-ployee worked a full 80 hours over a 2-weekperiod. The new wage tiers implemented by theRespondent were $5.25, $5, and $4.75 per hour.The Respondent's plant manager, Ted Hatfield, itsfloorlady, Doris Poston, and the patternmaker,Joann Noel, evaluated each employee to determinewhich classification the employee would be placedin. The Respondent's sole owner, Alan Green, wasalso consulted in some instances.6The Respondent put the new wage system intoeffect about I September. It was also about thatdate that the Respondent informed most of its em-ployees of the new system and their placementtherein. The only employees classified at the $4.75-per-hour rate were the Respondent's newest hiresand six prounion employees. The judge found, andwe agree, that these six employees-Verna Chum-ley, Florence Knight, Hope Ramey, Judy Ross,Mary Spencer, and Faye Simmons-were placed inthe lowest classification because they were knownunion supporters, and that the Respondent therebyviolated Section 8(a)(3) and (1) of the Act.As noted above, Faye Simmons was one of theknown union supporters.7Simmons started her em-of the standard set forth in Hickmott Foods, 242 NLRB 1357 (1979), andhave concluded that the narrow cease-and-desist order is appropriate. Weshall modify the judge's recommended Order accordingly.Although the judge properly ordered the Respondent to remove fromits records any reference to the discipline of discriminatees SharonNance, Stella Chapman, Verna Chumley, and Christie Shoemaker, he in-advertently failed to require the Respondent to notify the discriminateesin writing of the expungement, and that evidence of the unlawful disci-pline would not be used as a basis for future personnel actions. See Ster-ling Sugars, 261 NLRB 472 (1982). We shall modify the judge's recom-mended Order accordingly.The judge concluded, and we agree, that the Respondent violated theAct by placing discriminatees Verna Chumley, Florence Knight, HopeRamey, Judy Ross, Faye Simmons, and Mary Spencer in the lowest payclassification when it instituted its three-tier wage system approximatelyin September 1981. In his recommended remedy for these violations, thejudge stated that the discriminatees should be paid at the highest classifi-cation rate. We conclude that the correct remedy is to order the Re-spondent to make the discriminatees whole by paying them what theywould have been paid absent the discrimination against them. Theremedy section of the judge's decision is modified accordingly.All dates are in 1981 unless otherwise indicated6 Specifically. Green was consulted about five of six prounion employ-ees whose evaluations were under consideration.I Simmons was I of approximately I employees who had confrontedowner Green 12 June concerning written disciplinary warnings given toContinued499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployment with the Respondent in August 1974 andwas a tabletop presser." Simmons was not workingI September when most employees were informedof their new wage classification. On 11 SeptemberHatfield requested Simmons to come to his office.Hatfield told Simmons of the new wage structureand indicated that employees had been rated ontheir attitude, cooperation, and production. Hat-field then stated that Simmons was "at the bottomof the line when it comes to attitude." Hatfield ex-plained that such an attitude would mean Simmonscould not produce sufficient or quality work, andtherefore she would be denied a raise. Hatfieldidentified Simmons' attitude "towards the Compa-ny and the plant" as the critical problem. Simmonsresponded by stating that she could not "workunder these kinds of conditions. I can't work forless than a younger girl. I give you 100% of mycapabilities every day I'm here ... I'll have toquit."9Simmons quit the Respondent's employ thatday.The judge concluded that Simmons' quit was aconstructive discharge which violated the Act. Asdetailed above, the judge first determined that Sim-mons was placed in the lowest pay classificationfor discriminatory reasons. The judge then notedthat Simmons had been employed for approximate-ly 7 years and had always received wage raisesgiven other employees. He thus decided that theRespondent's placement of Simmons in the lowestpay category was "unpleasant and demeaning."Taking into account the Respondent's unionanimus, the judge further decided that the Re-spondent discriminated against Simmons with the"hope and expectation" that she would quit. Ac-cordingly, he found that the Respondent violatedSection 8(a)(3) and (1) of the Act by constructivelydischarging Simmons, but, as noted, we reversethat finding.The Board has held that a constructive dischargeoccurs when an employee quits because an employ-er has deliberately made working conditions un-bearable. 0 Two elements must be proven to estab-lish a constructive discharge:'First, the burdens imposed upon the employeemust cause, and be intended to cause, a changein his working conditions so difficult or un-employees Swann and Nance, and also concerning terms and conditionsof employment at the Respondent's plant. Simmons also signed an author-ization card, passed out union leaflets in the Respondent's parking lot,distributed authorization cards, and attended several union meetings.s The Respondent is engaged in the manufacture of ladies sportswear.9 The judge also found that Simmons made reference to putting herwork up against "a couple of niggers." Additionally, the judge discredit-ed Simmons' testimony that Hatfield mentioned the Union during theconversation.'o Keller Mfg. Co., 237 NLRB 712 (1978).i" Crystal Princeton Refining Co., 222 NLRB 1068, 1069 (1976).pleasant as to force him to resign. Second, itmust be shown that those burdens were im-posed because of the employee's union activi-ties.In our opinion, the record does not demonstratethat the conditions imposed on Simmons were sointolerable as to force her to resign, or that the Re-spondent would reasonably have expected her toquit because of its placement of her at the low endof the wage scale.The judge concluded that the Respondent's con-duct toward Simmons was "unpleasant and de-meaning." However, the proper standard of reviewrequires not only that the change in working con-ditions be "difficult or unpleasant," but that thechange be so "difficult and unpleasant" as to forceresignation.12 Although Simmons was unlawfullydiscriminated against, we do not find that theburden imposed by the Respondent on her was sointolerable as to force a resignation. The test is, ofnecessity, an objective one, taking into account thecircumstances of each case.'3The mere existenceof discrimination is insufficient to warrant consider-ation of abandonment of employment as a con-structive discharge. 4If that were the case, thenany discrimination violative of the Act followed bya quit by the discriminatee could be termed a con-structive discharge. But our reading of the Actdoes not extend that far, and, considering the entirerecord, it is clear that Simmons' quit does not con-stitute a constructive discharge. We note that, priorto the new wage system, the Respondent paid itsemployees a maximum of $4.32 per hour. As an in-centive for good attendance, however, the Re-spondent would pay an employee $4.75 per hour ifthe employee worked a full 80 hours in a 2-weekperiod. Thus, under the old system, an employeecould receive, at most, $4.75 per hour as wages.Under the Respondent's new system, the minimumwage rate was $4.75 per hour. It is plain that theRespondent, by this new plan: (1) raised accruedbase wages for all employees and (2) guaranteedthat no employee would receive less than the maxi-mum attainable under the old system. In Simmons'case, the Respondent, at the very least, matchedthe maximum Simmons was capable of earningunder the old wage rate system. While Simmonsmay have been discriminated against vis-a-vis otheremployees as to the wage rate she was placed in,this does not mean that her terms and conditions ofemployment became so unbearable that she was il-legally forced to resign. Simmons herself was in no1i Crystal Princeton Refining. supra.S Van Pelt Fire Trucks. 238 NLRB 794 (1978).4 Walker Electric Co., 142 NLRB 1214, 1215 (1963).500 ALGRECO SPORTSWEAR CO.worse actual financial condition than before thechanges in the system. Indeed, it could be said thatshe was in a better situation because the hourlywage of $4.75 that she was to receive no longer de-pended on her attendance. Accordingly, we con-clude that the Respondent did not constructivelydischarge Simmons, and we shall dismiss this alle-gation of the complaint.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Algreco Sportswear Co., Huntington,West Virginia, its officers, agents, successors, andassigns, shall take the action set forth in the Orderas modified.1. Delete the phrase "discharging employees or"from paragraph 1(f).2. Substitute the following for paragraph l(g)."(g) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."3. Delete the name of Faye Simmons from para-graph 2(a).4. Substitute the following for paragraph 2(d)."(d) Remove from its records any reference tothe discipline imposed on Sharon Nance 2 June1981, Stella Chapman 15 June 1981, Verna Chum-ley 14 August 1981, and Christie Shoemaker 20August 1981, and notify them in writing that thishas been done and that evidence of these unlawfuldisciplines will not be used as a basis for future per-sonnel actions against them."5. Substitute the attached notice for AppendicesA and B for that of the administrative law judge.CERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lots have not been cast for International Ladies'Garment Workers' Union, Local No. 420, AFL-CIO, and that it is not the exclusive representativeof hourly bargaining unit employees.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT interrogate employees concerningtheir union activities or sentiments.WE WILL NOT close our plant temporarily orthreaten permanent plant closure because our em-ployees seek union representation.WE WILL NOT threaten employees by informingthem some employees may lose their jobs or thatother unspecified reprisals may be experienced bythem if they elect to have union representation.WE WILL NOT discipline employees because theyjoin or support International Ladies' GarmentWorkers' Union, Local No. 420, AFL-CIO, or anyother labor organization.WE WILL NOT refuse to accord proper pay clas-sification to employees because they engage inunion activities.WE WILL NOT discourage membership in theabove-named Union, or any other labor organiza-tion, by refusing to recall employees from an eco-nomic layoff because they engage in union activi-ties or other protected concerted activity.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Sharon Nance, Stella Chapman,Gaynel Lloyd, Florence Knight, and Verna Chum-ley immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed and WE WILL make them wholefor any loss of earnings and other benefits resultingfrom their discharge, less any net interim earnings,plus interest.WE WILL make employees Verna Chumley,Florence Knight, Hope Ramey, Judy Ross, FayeSimmons, and Mary Spencer whole for the lossesthey sustained as a result of being assigned to ourlowest pay classification by paying them theamounts they would have received had they beenplaced in the proper pay classification.WE WILL make whole the employees listedbelow for the loss of earnings they sustained 19 and20 March 1981:Ardavidson,BarbaraBias, DeloresBlack, JuanitaChatfield,ElizabethChumley, VernaCounts, LoisDavis, SarahField, ShelbyPinkerman, JanetRamey, HomeRoss, JudyShoemaker, ChristieShone, EmilySimmons, FayeSpencer, MaryStevens, Marilyn501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFreeman,Virginia Swann, MaryHolton, May Tooley, DonnaKnight, Florence Trodgen, GeraldineLawhorn, Sandy Vance, FayeLloyd, Gaynel Walker, GarnettMassey, Diane Webb, JerryMcCoy, Eldora Williamson, BettyNance, Sharon Wilson, JanieNelson, JoyceWE WILL remove from our records any refer-ence to the discipline imposed on Sharon Nance,Stella Chapman, Verna Chumley, and ChristieShoemaker and WE WILL notify them in writingthat this has been done and that evidence of theirunlawful discipline will not be used as a basis forfuture personnel actions against them.ALGRECO SPORTSWEAR CO.DECISIONSTATEMENT OF THE CASEDONALD R. HOLLEY, Administrative Law Judge. Oncharges filed by International Ladies' Garment Workers'Union, Local Union No. 420, AFL-CIO (the Union),complaints were issued by the Regional Director forRegion 9 of the National Labor Relations Board (theBoard) on May 6, 1981 (Case 9-CA-16600), September30, 1981 (Cases 9-CA-16600 and 9-CA-17248), and No-vember 10, 1981 (Cases 9-CA-16600, 9-CA-17248, and9-CA-17476-1, -2). In each instance, such complaints al-leged that Algreco Sportswear Co. (Respondent) had en-gaged in conduct which violated Section 8(a)(1) and (3)of the National Labor Relations Act. In answers whichwere timely filed, Respondent denied that it had engagedin the unfair labor practices alleged in the complaints.The Union filed the petition in Case 9-RC-13717 onApril 1, 1981. The election was held on May 29, 1981,pursuant to a Stipulation for Certification Upon ConsentElection which was approved on May 1, 1981. Approxi-mately 40 employees were eligible to vote and the tallyof ballots reveals 13 votes were cast for the Union, 25votes were cast against the Union, and there were novoid or challenged ballots. On June 4, 1981, the Unionfiled timely objections which the Regional Director rec-ommended be overruled in their entirety. On December4, 1981, the Board issued its Decision and Order Re-manding for Hearing, in which it concluded that Peti-tioner's Objections 5 and 6 raise substantial and materialissues of fact which can best be resolved by a hearing.Accordingly, it ordered that the issues raised by such ob-jections be consolidated with Case 9-CA-16600 for thepurposes of hearing, ruling and decision by an adminis-trative law judge.On December 16, the Regional Director issued anorder consolidating cases and notice of hearing consoli-dating Cases 9-CA-16600, 9-CA-17248, 9-CA-17476-1,-2, and 9-RC-13717. Thereafter, on January 15, 1982,the Union filed the charge in Case 9-CA-17872 and onJanuary 22, 1982, it filed an additional charge docketedas Case 9-CA-17476-1. The Region issued an order con-solidating cases, third consolidated amended complaintand order rescheduling hearing on February 3, 1982, andon February 17, 1982, it issued an order consolidatingcases, fourth consolidated amended complaint and noticeof hearing. Respondent filed timely answers to the com-plaints denying that it had violated Section 8(aX1) and(3) of the Act as alleged in the complaints. IThe matter was heard in Huntington, West Virginia,on March 1-5 and March 8-9, 1982. All parties appearedand were afforded full opportunity to participate.' Sub-sequent to the close of the hearing, counsel for the Gen-eral Counsel, counsel for the Union, and counsel for Re-spondent filed briefs which have been carefully consid-ered.On the entire record, including my observation of thewitnesses when they gave testimony, I make the follow-ingFINDINGS OF FACTI. JURISDICTIONRespondent, a West Virginia corporation, is engagedin Huntington, West Virginia, in the manufacture ofladies' sportswear. During the 12-month period preced-ing the issuance of the February 17, 1982, complaint, itsold and shipped to customers located outside the Stateof West Virginia products, goods, and materials valuedin excess of $50,000. It is admitted, and I find, that Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.11. STATUS OF LABOR ORGANIZATIONIt is admitted, and I find, that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICES3A. BackgroundFor some 15 years, Respondent has engaged in themanufacture of women's sportswear in Huntington, WestVirginia. Its products include pants, skirts, blazers, andshirts. Until mid-1981, its normal employee complementwas 35-40 employees. The job classifications in the oper-ation include: patternmaker, cutting room employees,shipping clerk, maintenance man, and machine operators.Respondent interposed a motion to dismiss par. 6(c) of the fourthconsolidated amended complaint at the outset of the hearing, contendingthat the allegation was barred by Sec. 10(b) of the Act; the motion is dis-posed of, infra.2 At the outset of the hearing, the General Counsel was permitted toamend the fourth amended complaint as follows: (1) to allege that theoriginal charge in Case 9-CA-16600 was amended on April 29, 1981, andserved on Respondent on the same date: (2) to amend pars. 6(i) by chang-ing the name Judy Roth to Judy Ross; (3) to amend the reference to par.6(0f) in pars. 6(h)-6(g); (4) to add the names "Joyce Nelson and EmilyShone" to Appendix A; (5) to delete the name of Stella Chapman Ket-chum from Appendix A; and (6) to allege that Respondent violated Sec.8(aX3) and (1) by warning and placing Sharon Nance on probation onJune 20, 1981.a All dates are in 1981 unless otherwise stated.502 ALGRECO SPORTSWEAR CO.All of the machine operators are female. A retail outlet isoperated on the premises.At all times material herein, Respondent's employeeshave been directed by Alan Green, sole owner of thebusiness; Ted Hatfield, plant manager; Doris Poston,floorlady; and Joann Noel, patternmaker.'The record reveals that most of the alleged discrimina-tees in this case, all machine operators, have long beenemployed by Respondent. Thus, Florence Knight washired in 1968; Verna Chumley was hired 11 years beforethe hearing; Mary Swann worked at Respondent con-tinuously from December 15, 1975, until July 16, 1981;Faye Simmons was hired in 1974; and Mary Spencer hasworked for Respondent for 8 years. Sharon Nance wasemployed for 5 years; Chris Shoemaker was employedfor 5 years; Hope Ramey has worked for Respondent for7 years; and Gaynel Lloyd worked for 2 years.Prior to the latter half of calendar year 1980, Respond-ent's business was always profitable. Green testified thatbefore he experienced financial difficulties the plant wasoperated on an informal basis. Very few personnelrecords were kept, Respondent had no formal rules andregulations that employees were expected to follow, andthe work force remained relatively stable with few ter-minations or layoffs.Unlike most garment manufacturers, Respondent hasalways paid its production employees an hourly wage,and uniform across-the-board raises were given to thesewing room employees in September of each year. Hat-field testified that uniform across-the-board raises weregiven in September 1980 and at that time, he and Greendecided they should implement some type of an incen-tive wage structure when the next raises were due inSeptember 1981.5In February 1980, Ted Hatfield was promoted from ashipping room position to plant manager. At that time,Respondent's floorlady was Linda Dial. According toHatfield, he was inexperienced when he was appointedplant manager and needed the assistance of Dial. OnFebruary 19, 1981, Dial was discharged by Green, alleg-edly because she indicated an unwillingness to cooperatewith him and Hatfield.On February 19, 1981, Doris Poston, then a machineoperator with previous supervisory experience else-where, was made Respondent's floorlady. The followingday, Hatfield met with Respondent's employees. He testi-fied without contradiction that he then indicated to theemployees that Joann Noel would be assisting Poston inher supervisory functions and he expected the employeesto cooperate fully with both Noel and Poston. In addi-tion, he testified he cautioned employees about spendingtoo much time in the restroom, told them he did not4 Respondent admits, and I find, that at all times material Green, Hat-field, and Poston have been agents of Respondent and supervisors withinthe meaning of Sec. 2(11) and (13) of the Act. Noel's status is disputed.5 From September 1, 1980, to September 5, 1981, the wage scale forhourly production and maintenance employees was uniformly set at $4.32per hour up to 64 hours and thereafter time and a half, or S6.48 per hour,for hours exceeding 64 hours if the employee actually worked 80 hoursin a 2-week period. This figured to a biweekly gross pay of $380.16 andan average hourly rate of $4.75. However, if the employee actuallyworked less than 80 hours in a 2-week period, then the hourly rate of paywas a constant of S4.32.want them wandering around the plant and staying awayfrom their machines, and informed them that he knewsome of them were deliberately slowing down produc-tion and causing problems by mixing up bundles.The record reveals that Poston instituted severalchanges in the way work was performed in the sewingroom once she became the floorlady. Prior to that time,the machine operators apparently arranged the goodsthey were working on in a manner which suited theirpersonal preference and, once they completed their oper-ations on a bundle of goods, they would personally takethe bundle to the operator who was to perform the nextoperation on them. When Poston took over, she told theoperators how to stack their goods and required them toremain at their machines while she personally took thegoods from one operator to the next. Additionally, to-gether with Noel, Poston sought on occasion to expeditethe manufacturing process by instructing employees tosew or press items in a different manner.B. Overview of Events During Period of AllegedViolationsIn late February or early March, a union organization-al drive was commenced at Respondent's plant. Greenindicated during his testimony that he learned shortlyafter the campaign began that employees were being so-licited to sign authorization cards at home and in theplant.The regular starting time at Respondent is 7 a.m. OnMarch 19, Green, contrary to his normal custom, enteredthe plant approximately 5 minutes after 7 a.m. He thenobserved four to five employees leaving the bathroomand concluded they had been meeting on his time. At ap-proximately 9:30 a.m., he caused the employees to meetwith him in the sewing room. During the meeting, whichis described in greater detail, infra, Green informed theemployees the Union was not going to tell him how torun his plant, and that he was laying them off the re-mainder of that week and the following so both he andthey could decide what they were going to do.During the weekend which followed the March 19layoff, Respondent's employees were contacted and toldto report for work Monday, March 23. Thereafter, bymailgrams dated April 2 and April 8, the Union informedRespondent that 10 of its sewing room employees wereorganizing for the Union (Delores Bias, Florence Knight,Gaynel Lloyd, Sharon Nance, Hope Ramey, MarySwann, Judy Ross, Christie Shoemaker, Verna Chumley,and Stella Chapman Ketchum).6Before the describedmailgrams were sent, Poston and Noel had learnedRamey's union sentiments during a telephone conversa-tion, and Shoemaker had voluntarily informed Noel shefavored union representation.The Union filed its petition in Case 9-RC-13717 onApril 1. On April 3, when it distributed paychecks toemployees, Respondent gave each employee involved inthe March 19-20 layoff low earnings slips in compliancewith West Virginia law to permit them to apply for un-employment benefits. The remarks section of each slip6 See G.C. Exhs. 6and 7.503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontained the notation: "Plant disciplinary layoff for notworking during working hours." The forms were signedby Plant Manager Hatfield.An election was held at the plant on May 29. As indi-cated, supra, the Union lost the election by a widemargin. It filed timely objections.On June 12, Respondent distributed copies of a docu-ment entitled "Rules & Procedures Governing Discipline& Conduct" to each of its employees and posted a copyon its bulletin board in the plant. The document (placedin evidence as G.C. Exh. 2) provides in pertinent part:2. Threatening, intimidating, abusing other em-ployees or interfering with production by excessivetalking is cause for disciplinary action, includingtermination of employment.3. Chronic and excessive absenteeism is cause fordisciplinary action and can lead to dismissal.7. Wasting time, loitering or excessive trips to therest room during working hours is subject to disci-pline including loss of employment.8. Deliberately restricting output or engaging inan illegal work stoppage is cause for immediate dis-charge.10. Insubordination-refusal to do assigned work,the use of abusive or threatening language to Com-pany officials will be cause for immediate suspen-sion and discharge.12. An unsatisfactory quality of work, quantity ofwork or abnormal waste is cause for discipline in-cluding termination of employment.13. Any conduct inconsistent with the higheststandards of honesty and integrity or inconsistentwith the best interests of the Company, customersor fellow employees can be cause for discipline andpossible loss of employment.After distributing and posting the above-describedwork rules on June 12, Plant Manager Hatfield calledemployees Swann and Nance to his office where heissued them written warnings and informed them theywere being placed on probation. Thereafter, at quittingtime on the same day, employees Swann, Nance, Bias,Chumley, Shoemaker, Knight, Spencer, Simmons, Ross,and Chapman met with Green. During the meetingwhich is described in greater detail, infra, Swann andNance sought to ascertain why they had been disciplinedand Green and the employees made disparaging com-ments to each other.While Respondent normally closes its plant during thefirst 2 weeks of July so all employees can vacation, lackof work caused it to lay off most of its employees duringthe summer under discussion on June 19. Most of theemployees were recalled to work on July 12 or 13. Em-ployees Nance, Chapman, and Lloyd were not recalledafter they were laid off on June 19.77 Stella Chapman Ketchum (hereinafter Chapman) was issued a writtenwarning and was placed on probation on June 15. See G.C. Exh. 4-A.After the plant was reopened in mid-July, employeeChumley was issued a written warning and was placedon probation on August 14, and Shoemaker was given awritten warning and was placed on probation on August20.8 Shoemaker quit shortly after she was disciplined onAugust 20.On September 1, Respondent eliminated its singlehourly wage scale and notified its employees during indi-vidual interviews conducted by Hatfield that it was insti-tuting a three-tiered wage plan in which employeeswould receive $5.25 per hour, $5 per hour, or $4.75 perhour. All the prounion employees then employed by Re-spondent (Chumley, Knight, Ramey, Ross, and Sim-mons) were informed by Hatfield that they were beingplaced in the $4.75 per hour classification. Simmons quitwhen Hatfield informed her she would be in the lowestpay classification.Economic conditions caused Respondent to lay off nu-merous employees in layoffs which occurred on Decem-ber 3 and 10. While most of the employees who were in-volved in those layoffs were subsequently recalled,Knight and Chumley, who were laid off on December 3,had not been recalled at the time of the hearing held inthis case.C. Contentions of the PartiesThe General Counsel contends that Respondent,through the acts and conduct of Green, Hatfield, Poston,and Noel, violated Section 8(aXl) and (3) of the Act innumerous respects from March 19, 1981, to the date ofthe hearing. Summarized, the fourth amended consolidat-ed complaint alleges that Respondent engaged in con-duct violative of Section 8(aXl) as follows: (1) Green, onMarch 19, informed employees he was closing the planttemporarily and may close it permanently because em-ployees were seeking to be represented by the Union; (2)Green, on March 19, threatened employees with dis-charge and unspecified reprisals if they supported and se-lected the Union as their bargaining agent; (3) Noel andPoston interrogated employee Ramey regarding herunion sentiments on March 20, and Noel then threatenedRamey by telling her employees would be out of work ifthey selected the Union as their bargaining agent; and (4)Hatfield told an employee (Simmons) that she was beingdenied a wage increase because she had signed a unionauthorization card. Additionally, the complaint allegesthat Respondent violated Section 8(a)3) and (1) of theAct by: (1) laying off the employees named in AppendixA to the complaint from March 20 to March 23; (2) byissuing written warnings to and placing on probation em-ployees Swann, Nance, Chapman, Chumley, and Shoe-maker; (3) by refusing to recall Nance, Chapman, andLloyd from layoff after June 19, 1981; (4) by dischargingSwann on July 16, 1981; (5) by denying wage increaseson or about September 1, 1981, to Chumley, Knight,Ramey, Ross, Simmons, and Spencer; (6) by construc-tively discharging Shoemaker on August 20, 1981, andby constructively discharging Simmons on September 11,I See G.C. Exhs. 4-B and 4-D.504 ALORECO SPORTSWEAR CO.1981; and (7) by failing to recall Knight and Chumleyafter they were laid off on December 3, 1981.Respondent's defense is bottomed on a contention thatthe alleged discriminatees were all accorded favoredtreatment while Linda Dial was the floorlady and itsclaim that they sought to retaliate when Dial was firedand was replaced by Poston by intentionally seeking todisrupt production, by mislocating garments, slowingtheir production, by producing bad work, and by refus-ing to cooperate with supervision. It claims that theprounion employees ceased to associate with or work inharmony with antiunion employees during the preelec-tion period, and that they persisted in such behavior afterthe election. Emphasizing the fact that the record fails toreveal that it engaged in unlawful conduct from theUnion's filing of its petition until the election, Respond-ent claims the work-related conduct of the alleged discri-minatees, rather than their support of the Union, causedit to take the adverse action against certain employees onand after June 12.D. The Alleged 8(a)(1) Violations1. The March 19 meetingGreen indicated during his testimony that he lives inan apartment over the plant and normally leaves hisapartment for the plant considerably after the 7 a.m.starting time. On March 19 he entered the plant at ap-proximately 7:05 a.m. and observed four to five unnamedmachine operators coming out of the bathroom. As hisemployees were expected to be at their machines when asecond bell was rung at 7 a.m. (the first bell havingsounded I or 2 minutes before), he concluded the em-ployees were meeting on his time.At approximately 9:30 a.m. the same day, Green helda meeting with all employees in the cutting room of theplant. Unknown to Green, Sharon Nance, a sewing ma-chine operator, made a tape recording of the commentsmade by Green during the meeting. After Nance identi-fied the tape in question and authenticated it by indicat-ing she stood next to Green while he spoke and accu-rately recorded all that he said, the tape was admitted inevidence over Respondent's objections as General Coun-sel's Exhibit 19. A transcription of the tape prepared bycounsel for the General Counsel was subsequently re-ceived in evidence as General Counsel's Exhibit 20 aftercounsel for Respondent, together with Green and others,listened to the tape comparing it with the transcript, andcounsel for Respondent thereafter agreed that the tran-script is a substantially accurate transcription of thetape.9When called as an adverse witness by the GeneralI Counsel for Respondent indicated that the figure "9" appearing on p.I of the transcript should be "96." That change was made on the docu-ment at the hearing. My comparison of the tape and the transcript revealsthat the last six lines of p. 4 of the transcript should be deleted and thefollowing should be inserted: ". .. got to suffer with the guilty. I don'twant to shut it down. Cause I can always (uh) take me 20 years to do it.I know people. I can sell goods all day long. That the easiest part of mybusiness, is me hustling goods once we get it made. So anyway, that's allI got to say. And you can punch out and go home. I'll send your checkstomorrow."Counsel, Green admitted he made most of the commentswhich appear in the described transcript and, after thetranscript had been received in evidence, he did notresume the witness stand to contend that the tape or thetranscription of the tape failed to accurately reveal whathe had said during the meeting in question. Accordingly,I find that the tape and the transcription constitute thebest evidence of what was said. East Belden Corp., 239NLRB 776, 782 (1978); Grede Foundries, 205 NLRB 39,47-48 (1973). Green's comments during the meeting asgleaned from his testimony and General Counsel's Exhib-its 19 and 20 are summarized below.After making several introductory remarks concerninghow he started his business and his prior contacts withthe Union, Green indicated the purpose of the meetingstating:So anyway I'm hearing these rumblings the lastweek or two ...about 4 or 4 disgruntled aroundhere. I don't know who. But what I can't under-stand if I worked in a place and I didn't like it, I'dhave enough guts to quit. Go get yourself a jobsomewhere else.He then explained that he owned the business, had madesome investments, and did not need the business to eat.He thereafter stated:I just want you to know that. And so what I'mgoing to do; you can punch out, go home now andI'm going to let all you guys have all the meetingsyou want, get together, do whatever you want todo. But I am telling you I want you-the reasonI'm having this meeting. I want everybody here toknow exactly how I think and how I feel about it.Because this is my business. Nobody has got a dimein it. Nobody is going to come in here and tell mehow to run my business. And if anybody heredoesn't like the work here, I can't understand whythey don't go somewhere else and get another job.That's what I did years ago because I was in busi-ness. I never thought I was going to get a bunch oftrouble started and I'll do this and that and theother.Thereafter, Green stated, "I can't believe this wholescene," and stated:I'm going to shut this place down right now allnext week. That will give me time to think whatI'm going to do and you all can consider what youwant to do. And then I may call you back the nextweek. We can work 2-3 days a week if I want, wecan do-whatever old Alan wants.He then reiterated that he did not want anyone to tellhim how to run his business and observed that he haddone various things for his employees over the years andconcluded, stating:I feel that I have been better than average em-ployer. But I don't think I ought to have to put upwith all of this. But I think I-I just want to tellyou I'm not going to. So whoever has got this thing505 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgoing, or whatever they want to do, you go dowhat you want but I'll tell you this; I don't carewhat the Union or who. Anybody comes in here-Idon't think anybody has the right to come in hereand tell me how to run my business. And I have gotthe right to since I pay and I sign the checks to hireand fire whoever I want. But I know that I am notgoing to please everybody here and you all knowthat you're not going to please everybody but Ijust-I am fed up with the whole thing. I don'tknow what else I can, except that you all can leaveout of here and know exactly how I feel and how Ithink. I am not going to run this business and haveanybody come in here and tell me what to do.Now, if they want to slush some money in here,when I decide to go for that, they can do it. Butthey want to do something else. And so you all candecide what you want to do next week and then if Idecide a week from Monday I'm going to call backand 2-3 of you show up all right. If you don't allright. But I am not so naive and dumb that over theyears I've got several people here that have beenwith me quite a little while that I should have prob-ably got rid of a long time ago. But I don't under-stand why they don't have enough nerve over theyears if they didn't like it here to come-just don'teven tell me nothing. Just quit and go somewhereelse. And maybe you can go out there next weekand find out how many jobs are out there. I don'tknow. I guess everybody here can get a job.And the only thing I feel sorry about, like I say,is there are few here-I know I've got people herethat do like me and do appreciate this place and Ihate this. But you know the way the whole thingdoes. The innocent have got to suffer with theguilty. I don't want to shut it down. Cause I canalways, uh, take me 20 years to do it. I knowpeople I can sell goods all day long. That's the easi-est part of my business, is me hustling goods oncewe get it made.So anyway, that's all I've got to say. And youcan punch out and go home. I'll send your checkstomorrow.After Green completed his speech, his production em-ployees clocked out and remained on layoff until theywere recalled over the weekend and were told to reportfor work on Monday, March 23.2. The March 20 actions of Poston and NoelEmployee Hope Ramey testified that Doris Postontelephoned her on March 20 and asked if she was for theUnion. When Ramey answered in the affirmative, shecontends Poston replied: "Well, now, Alan is not goingto stand for that." Ramey indicated that Noel then goton the phone and asked her if she was for the Union.When Ramey said yes, Noel stated: "Hope, I just don'tbelieve this." Ramey asserts she then informed Noel shehad not been for the Union until Alan made the speech;that she then saw they needed a union. Noel then toldher Alan was hurt and upset; that he only wanted "whatwas best for us," Ramey then asked if he wanted "whatwas best for us," why was he so against their union. Ac-cording to Ramey, Noel then concluded the conversa-tion by stating: "Well, Hope, I want you to think thisover very strongly. There will be a-there may be a lotof people out of work if a union gets in."While Poston and Noel both gave testimony at thehearing, neither controverted Ramey's testimony.The record in this case reveals that, in addition toserving as Respondent's patternmaker, Joann Noel hasconsiderable contact with Respondent's machine opera-tors. She is reputed to be the most knowledgeable seam-stress in the plant. After she prepares a pattern atGreen's request, she then grades it in the different sizesand thereafter determines how the operators should sewthe various parts of the garment together. While she hasalways given operators advice concerning the manner inwhich they should sew garments, the record reveals thatsince Poston was elevated to the position of floorladythe employees have been instructed to cooperate withNoel as well as Poston when either gave them directionsin the sewing room. Noel indicated during her testimonythat she interviews job applicants to determine theirqualifications, and the record reveals that, at least sinceFebruary 19, 1981, she has frequently observed the oper-ators while they worked and that she has reported theirdeficiencies to Hatfield. When Swann, Nance, Chapman,Chumley, and Shoemaker were called to the office to bewarned, Noel was the person who instructed them toreport to the office. Hatfield indicated, during his testi-mony, that he relied on information received from Noeland Poston when he decided to reprimand the namedemployees. He further indicated that he consulted withboth Noel and Poston when evaluating employees to de-termine what their wage classifications would be, and heindicated that he relied on input from both Noel andPoston to decide which employees would be laid off andrecalled. Finally, Hatfield frequently stated during histestimony that Noel and Poston were his supervisors.In my view, there can be no doubt that Joann Noel,who earns more than Poston, but less than Hatfield, is asupervisor within the meaning of Section 2(11) of theAct. I so find. I further find that the record justifies aconclusion that she acted as an agent of Respondentduring all times material herein.0°3. The claim that Hatfield told Simmons she wasdenied an increase because she signed anauthorization cardSimmons was not working on September I when Hat-field conversed with most of Respondent's employeesconcerning the wage classification they had been placedin. Several days after she returned to work, on Septem-ber I 11, Hatfield requested that she come to his office.When she arrived, he informed her that he, Joann, andDoris had reviewed the women's records and she may1O As Hatfield informed employees they were to cooperate with bothPoston and Noel on February 19, 1981, I would find Respondent ac-countable for Noel's actions thereafter as it, by such action, placed her ina position wherein employees could reasonably believe she was acting inmanagement's behalf. See Hanover Concrete Co., 241 NLRB 936, 938-939(1979); Rexart Color & Chemical Co., 246 NLRB 240 (1979).506 ALGRECO SPORTSWEAR CO.have heard they had three wage catagories-$4.75, S5.00,and S5.25; that they assigned women to classificationsbased on their attitude, cooperation, and production.Simmons testified Hatfield then told her: "You, Faye, areat the bottom of the line when it comes to attitude. Withan attitude like you have, we don't feel that you can getout your best production or your best quality. Thereforewe denied you a raise." Simmons then asked Hatfield toexplain what he meant by attitude and she claims he re-plied: "Well, your attitude is not towards other employ-ees. It is towards the Company and the plant." After theabove interchange, Simmons indicated she stated: "Well,Ted, I cannot work under these kinds of conditions. Ican't work for less than a younger girl. I give you 100%of my capabilities every day I'm here, and I would putmy work up against any two girls you want to put uphere that I'll get out my production and my quality ...I'll have to quit." After Simmons had given the aboveaccount of her conversation with Hatfield on September11, she was asked by counsel for the General Counsel ifthe Union had been mentioned in their conversation. Shethen stated that at some undescribed point in the conver-sation she asked: "Ted, why is this being said to me isbecause I signed the authorization card?" She claimsHatfield grinned and said, "It could be."During his testimony, Hatfield failed to rebut most ofSimmons' version of the September 11 conversation. Hedid, however, dispute two items. First, he contendedthat, when referring to how many persons Simmonsclaimed would be needed to replace her, she said hecould "get a couple of niggers" to take her place.Second, he denied that the Union was mentioned in anyrespect during the conversation. When indicating thatSimmons was denied a wage increase because of her atti-tude and because she was in the gang that gave Greenthe riot act on June 12, Hatfield added: "I mean its im-possible for me to sit here and tell you that I'm going toput troublemakers in a higher class of workers." I creditHatfield's assertion that Simmons made reference to"niggers" during the September 11 discussion, and Icredit his assertion that nothing was said about theUnion during the discussion. 11Analysis and Conclusions1. The March 19 meetingSummarized, paragraph 5(a) of the fourth amendedcomplaints alleges that Respondent, through Green'sactions, violated Section 8(aX)(1) on March 19 by: inform-ing employees he was temporarily closing the plant be-cause employees were seeking to be represented by theUnion; threatening to close the plant permanently if em-ployees selected the Union as their bargaining agent;threatening to discharge employees for supporting theUnion; and threatening unspecified reprisals if the em-ployees selected the Union as their bargaining represent-ative." Simmons' failure to include the alleged authorization card discussionin her original recitation of the conversation, her personal interest in theoutcome of this case, and my belief that she did make the racist referenceduring the discussions causes me to credit Hatfield.Is Hereinafter called the complaint.While Green claimed during his testimony that he heldthe March 19 meeting and laid the employees off thatday because some of them were meeting in the restroomon his time, the record fails to reveal that he indicated asmuch to the employees during the meeting. To the con-trary, the message he imparted to employees on that datewas that some of them were engaged in union activityand he was going to close the plant temporarily so bothhe and they could think about what they were going todo. In addition, by indicating during the meeting that noone was going to come in and tell him how to run hisplant and by indicating to them that he did not need thebusiness as he had made investments, he clearly inferredthat he might close the plant permanently if the employ-ees obtained union representation. By making the state-ments described, I find, as alleged, that Respondent,through Green's conduct, violated Section 8(a)(l) of theAct on March 19, 1981, by informing employees it wastemporarily closing the plant because employees wereseeking union representation and by threatening to per-manently close the plant if the employees selected theUnion as their bargaining representative.In agreement with the General Counsel, I also findthat, reviewing the totality of Green's remarks, Respond-ent's employees could have reasonably concluded that hewas threatening them with unspecified reprisals if theyelected to have union representation. Thus, by observinghe had a number of older employees he should havegotten rid of long ago; that he decided who to hire andfire; and by indicating he may have them work 2-3 daysa week-anything that "Ole Al" wanted-when hecalled them back, I find that the employees could havereasonably concluded that Green was threatening un-specified reprisals if they selected the Union as their bar-gaining agent. Such conduct violates Section 8(aX)(), andI so find.While the General Counsel urges me to find thatGreen threatened to fire union adherents, the record re-veals, instead, that he invited disgruntled employees toquit. I recommend that paragraph 5a(iii) of the complaintbe dismissed.2. The March 20 actions of Poston and NoelParagraph 5(b) of the complaint alleges that Postonunlawfully interrogated an employee concerning herunion sympathies on March 20, 1981, and paragraph 5(c)alleges that Noel coercively interrogated an employee onthe same date and that she threatened the employee bystating employees would be out of work if they selectedthe Union as their bargaining representative.As noted, supra, employee Ramey's uncontradictedtestimony reveals that both Poston and Noel asked herduring their telephone conversation on March 20 if shewas for the Union. Such conduct violates Section 8(a)(1)of the Act as alleged. Similarly, Noel's comment that"there may be a lot of people out of work if the uniongets in" was a threatening comment which was obvious-ly uttered to interfere with, restrain, and coerce Rameyin the exercise of her Section 7 rights and was thus viola-tive of Section 8(aX)(l) as alleged.507 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Hatfield's alleged statement to SimmonsParagraph 5(d) of the complaint alleges that on Sep-tember 11, 1981, Hatfield informed an employee she wasbeing denied a wage increase because of her union sup-port and activities. As I have refused to credit Faye Sim-mons' assertion that she asked Hatfield if he was refusingto give her a raise because she signed the authorizationcard, and her claim that he smiled and said "It couldbe," I refrain from finding the violation alleged and Irecommend that the allegation be dismissed.E. The Alleged 8(a)(3) ViolationsThe complaint alleges that Respondent sought afterthe May 29 election to punish the 13 employees who hadvoted in favor of union representation by inflicting disci-pline in the form of written warnings on some of them,by making conditions so intolerable for others that theywere forced to quit, by placing in its lowest pay classifi-cation, all union adherents who remained in its employon September 1, 1981, and by discharging outright orlaying off and refusing to recall employees Swann,Nance, Chapman, Lloyd, Chumley, and Knight.While admitting that it was fully aware of the identityof the employees who supported the Union, Respondentcontended throughout the hearing that such employeesbecame markedly antimanagement when Dial was firedand Poston was selected to take her place. Respondentcontends that the so-called Dial favorites formed a cliqueat that time and they sought to interfere with the oper-ation of the plant by intentionally limiting their produc-tion, hiding or mixing up bundles of garments, producingbad work, and generally refusing to cooperate with su-pervision. Respondent maintains the record reveals it re-frained from attempting to correct the adverse situationwhich existed in the plant during the organization cam-paign on the advice of counsel, but it was compelled totake action during the summer of 1981 because theprounion employees took their loss in the election poorlyand continued to snub their fellow workers and interferewith the operation of the plant.Keeping in mind the contentions of the parties and theprobative evidence offered to substantiate them, I ana-lyze the above-described complaint allegations below.I. The alleged discrimination against Mary SwannMary Swann was issued a written warning and wasplaced on probation on June 12 and she was thereafterdischarged by Respondent on July 16.The record reveals that Swann worked continuouslyfor Respondent from December 15, 1975, until she wasterminated on July 16, 1981. She was a sewing machineoperator and worked primarily on collars.During her testimony, Swann indicated that she actedas an employee organizer during the union campaign andattended an unstated number of union meetings. In addi-tion, she claims she passed out union literature. Respond-ent does not dispute the fact that it knew Swann was aunion adherent. Indeed, by its mailgram dated April 2,the Union notified Respondent that Swann was an orga-nizer. The record fails to reflect, however, that Respond-ent was aware of Swann's attendance at union meetingsor her literature distribution activities.According to Swann, she, like other employees, hadsome bad work at times while she was employed by Re-spondent. She claims, however, that prior to June 12 shehad never been reprimanded either orally or in writingbecause of her conduct or her work.As indicated, supra, Swann was given a written warn-ing on June 12 and was placed on so-called probation atthat time. The record reveals that on the date in questionNoel told Swann to report to Hatfield in the office.When Swann arrived, Hatfield, Green, and Noel werepresent in the office. Swann testified that, when she wentinto the office, Hatfield told her the reason he hadbrought her in was that it had been brought to his atten-tion that she had bad work and a poor attitude and hewas going to put her on probation. He handed her awritten warning which was placed in evidence as Gener-al Counsel's Exhibit 4-E and asked her to read it andsign it. The document indicated in the "Warning" sectionthat the nature of violation(s) was substandard work,conduct, and attitude. The "Company Remarks" sectionof the document read:This employee was warned about the following:1. Bad work2. Poor production3. Harassing her supervisor (Doris Poston)4. Excessive time in rest room (8 times in oneday)Swann testified Hatfield pointed to a bundle of ladies'jackets on his desk which had mandarin collars, indicat-ing that was bad work. According to Swann, Hatfielddid not indicate why her production was poor, how shehad harassed Poston, or when she had spent excessivetime in the restroom. Swann said nothing to Hatfield,other than indicating to him that she would not sign thewarning. After Hatfield gave her the written warning,Green asked Swann if she knew what probation was.When Swann replied "yes," Green informed her he justwanted her to know what it meant because she had thepoorest atitude of anyone in the plant.After she had been warned on June 12, Swann dis-cussed her situation with fellow employee Sharon Nance,who was also given a written warning that day. Swannand Nance thereafter discussed their situations with theother prounion employees-Delores Bias, Verna Chum-ley, Christie Shoemaker, Florence Knight, Hope Ramey,Mary Spencer, Faye Simmons, Judy Ross, and StellaChapman Ketchum. At quitting time Swann, accompa-nied by the above-named female employees, asked Greenif they could speak with him. Swann then told Green shewould like to tell him why the bundle of jackets was inthe office. Green cut her off, stating he knew aboutGreasy Ridge. Green then addressed Knight, stating hethought "we" were good friends; looked at Chapmanand remarked he had taken her back several times; statedto Ramey that her absenteeism was the worst in theplant; and asked Shoemaker if she had anything to say.Shoemaker replied she was just there to observe. At508 ALGRECO SPORTSWEAR CO.some point in the conversation, Nance told Green thatshe had never seen anyone led around by the nose likehe was; that Joann Noel had the last say on who wouldbe hired or fired. Green commented he would not be-lieve anything any of them had to say because they hadcost him a lot of money and had tried to ram the Unionup his butt. Nance then asked, "Why don't you fire us,"and Green said he was not going to fire them but theycould quit; that he would not be as lucky as to havethem all quit. Nance stated he did not have the guts tofire them. At the conclusion of the conversation, Greentold Nance not to come back and Nance retorted shewould be there the following day.When asked if she had performed bad work on thebundle of jackets with mandarin collars which Hatfieldpointed to in his office on June 12, Swann indicated thatshe worked on mandarin collars on the average of I daya week and that on May 4 she had experienced difficultywith one bundle of mandarin collars. According toSwann, she was to place an edge-stitch around the collarand for some reason she was unable to keep the stitchuniform. She claims she brought the problem to Poston'sattention and Poston told her to send the several collarsshe had then completed on through the production proc-ess. According to Swann, she continued to sew the col-lars and later saw Noel discussing some collars with Hat-field. Noel then brought the collars back to her machineand, at this point, Poston told her to repair them. Swanntestified she satisfactorily repaired the bundle of collars.She indicated that later in the day she saw Noel take abundle of jackets with mandarin collars into the office.During her testimony, Swann clarified what Greenmeant by telling her he knew about Greasy Ridge onJune 12. Swann's explanation was that on May 2 she andformer floorlady Linda Dial suspected that Noel wasstealing Respondent's garments and having her brotherwho lived on Greasy Ridge sell them. On the day de-scribed, Swann and Dial went to Noel's brother's houseto see if what they suspected was true. According toSwann, Noel learned they had visited her brother'shouse and Noel commented to her the next working daythat she hoped she had found what she was looking for.In addition to indicating she had alienated Noel inearly May, Swann admitted during her testimony that,shortly before she was given her written warning,Poston had asked her to leave her sewing machine to dosome ironing, a task she occasionally was asked to per-form. While Swann was ironing, Poston had another op-erator work at Swann's sewing machine. At some point,and for an unexplained reason, Swann asked Poston whyshe had lied to her and informed her she should go tochurch. The next working day, Swann asked Poston ifshe had gone to church and Poston replied she had and"I prayed for both of us." Swann then informed Postonshe would pray for herself.At some point between June 12 and June 19, Swannwas assigned the task of performing some sewing on thefront of ladies' jackets. While accomplishing the assignedwork, she noticed that the collars on the jackets, whichshe had previously sewn, did not look right. Accordingto Swann, in similar previous situations she had correct-ed such errors, so she, without checking with her super-visor, Poston, started to correct the collars. WhenPoston observed what Swann was doing, she told her tocease repairing the collars as the repair looked worsethan the original. Later in the day, Swann was toldGreen wanted to see her in the office. When she went tothe office, Green asked her why she had taken it on her-self to repair the collars on the jackets. Swann explainedthat she had done it because she did not feel Greenwould be satisfied with the collars and she did it toplease him. Commenting that he frequently had difficultywith that type of collar, Green put his arm aroundSwann's shoulder, told her he was not mad at her, andasked if she would rework the garments. Swann left andcomplied with Green's request.Swann was in layoff status from June 19 to July 13.When she worked on July 13, 14, 15, and 16, she claimsPoston did not take her production count daily as shecustomarily did. At quitting time on July 16, Swann wastold to report to the office. When she did, Hatfield in-formed her her attitude and work had not improved andhe was terminating her.In addition to adducing the above-described testimonyto establish her claim that Swann was unlawfully disci-plined and terminated, the General Counsel supports hercontentions by observing that the record in this case re-veals that subsequent to its adoption of written workrules on June 12: Respondent disciplined only knownunion adherents (Swann, Nance, Chapman, Shoemaker,and Chumley); it placed all known union adherents stillin its employ in the lowest pay classification on or short-ly after September I (Chumley, Knight, Ramey, Ross,Simmons, and Spencer); and it laid off and refrainedfrom recalling five union adherents (Nance, Chapman,Lloyd, Knight, and Chumley).Respondent defended its decision to discipline Swannon June 12 and its decision to discharge her on July 16through the testimony of Poston, Noel, and Hatfield andemployees Elizabeth Chatfield, Donna Tooley, GeraldineTrodgen, and Bill Maynard.Poston testified that she experienced difficulty gettingwork out of Swann from the time she became the floor-lady forward. She testified that during her first week as asupervisor she told Swann to quit talking to Knight ather machine. Thereafter, although Swann was supposed-ly experienced on collar work, Poston claims the em-ployee followed her around the floor and repeatedlyasked questions she should have known the answers to,such as, how to stack work, what size seams she shoulduse, etc. a With respect to Swann's bad work on manda-rin collars in early May, Poston claimed that Swann didnot satisfactorily repair the collars as she had claimedand that employee Elizabeth Chatfield eventually had toredo the collars.'4Poston recounted the exchange be-8s Poston claimed she concluded Swann was merely trying to beat intime and harass her by asking such questions repeatedly.14 Chatfield, seemingly a disinterested witness, corroborated Poston. Icredit Chatfield's testimony as one of the collars reworked by Swann,which is obviously unsatisfactory, was placed in evidence as R. Exh. 6,and Chatfield was the more impressive witness.509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtween herself and Swann during which Swann accusedher of being a liar and claimed that in addition to failingto sew the mandarin collars properly and taking it onherself to patch the collars on jackets in June, Swannmissed stitches on three to four bundles of collars atsome unstated time in June.During her testimony, Noel indicated that Swann wasgiven "pie" or simple jobs such as making pockets,making collars, or topstitching collars while she workedunder the supervision of her friend, Linda Dial. Accord-ing to Noel, after Poston was made the floorlady, Swannexhibited an intention to refuse to cooperate with herand Poston by mislocating work, mixing up bundles, andputting out bad work. While Swann indicated she hadonly failed to edge-stitch one bundle of mandarin collarscorrectly in early May, Noel claimed Swann actuallyproduced six bundles of improperly sewn collars on thatoccasion. Noel testified that, shortly after she learnedthat Swann and Dial had gone to her brother's house atGreasy Ridge, she observed that Swann went to thebathroom two times between breaks for 3 days in a row.She indicated she reported to Hatfield that Swann wasgoing to the bathroom eight times a day.Employees Chatfield, Tooley, Trodgen, and Maynardeach gave testimony which was adverse to Swann. Chat-field, who was a machine operator when Poston wasmade floorlady, testified that, shortly after Poston waspromoted, Swann told her that she was not going to co-operate with Poston and "they" were going to try to getrid of Ted (Hatfield) and Doris (Poston).'5Tooley, alsoa machine operator, testified that she worked on gar-ments after Swann completed her work and that, whileSwann did good work before Dial was fired, Swannthereafter had bad work in the form of uneven stitchingand crooked and wide seams. In addition, Tooleyclaimed that, when Swann reworked garments, she leftlong strings attached, which jammed her machine.Tooley indicated that, when Poston took work back toSwann, Swann and Delores Bias would laugh about it.'6Trodgen, a machine operator who sewed buttons on gar-ments after Swann edge-stitched the facings, testified thatshe observed that Swann produced bad work in April,May, and June. According to Trodgen, after Noel tookthe jackets with the defective mandarin collars to theoffice in May, Swann called her at home and told her, ifshe could not work in peace, that she would see to itthat Joann would not work there either if it took the restof her life. During the discussion, Swann told Trodgenshe and Dial had gone to Noel's brother-in-law and hadbrought some garments Joann was stealing from Greenand she had confronted Green with it.'xMaynard testi-" The record fails to reveal that Chatfield relayed Swann's remarks toRespondent's supervision. Swann denied having such a conversation withChatfield. Chatfield was the more impressive witness, and I credit hertestimony fully.'6 Swann denied that she laughed when Poston brought her rework.Tooley was the more impressive witness, and I credit her testimony.J7 Swann denied having the described conversation with Trodgen. Icredit Trodgen who, in addition to being a disinterested witness, wasmore impressive. The record fails to reveal that Trodgen advised Re-spondent's supervision of the conversation.fied that on unspecified occasions, after Poston became asupervisor, he observed that when Swann ran out ofwork she would just stand around. He claims that duringthe union campaign Swann told him she was not goingto "bust her you-know-what for nothing."18Hatfield testified he decided to discipline Swann andplace her on probation on June 12 because Poston andNoel had described Swann's bad work to him; Postonhad informed him that she felt Swann was just beating intime by asking her simple questions she should haveknown the answers to; he had learned that Swann hadcalled Poston a liar; he had become aware of the factthat Swann had attempted to show that Noel was steal-ing garments from Green; and Noel had reported to himthat Swann was going to the bathroom eight times a day.He claims he decided to discharge Swann on July 16 be-cause she continued to put out bad work and he had per-sonally observed her to go to the bathroom four timeson the morning of July 16.AnalysisCounsel, in their briefs, indicated that they were awareof their respective burdens of proof under the criteria setforth by the Board in Wright Line, 251 NLRB 1083(1980). For the reasons set forth below, I find that theGeneral Counsel satisfied her initial burden of making aprima facie showing sufficient to support an inferencethat Swann's participation in protected activity was a"motivating factor" in Respondent's decision to disci-pline and discharge her.With respect to the discipline issue, the General Coun-sel established the following: (1) that Swann had workedfor Respondent for approximately 5-1/2 years before shewas disciplined on June 12, 1981; (2) that the employeewas never reprimanded or disciplined before she becamea known union adherent; (3) that only known union ad-herents were disciplined after Respondent adopted writ-ten work rules on June 12, 1981; (4) that Swann's con-duct which led to the issuance of a written warning toher occurred substantially before the June 12 work ruleswere put into effect; and (5) that Respondent, throughthe actions and conduct of Green, Noel, and Poston, ex-hibited marked union animus when it learned its employ-ees were seeking union representation. The above factorsjustify an inference that Swann was disciplined andplaced on probation on June 12 because she was aknown union adherent.Turning to Respondent's defense, I find that it has ade-quately shown that Swann would have been disciplinedeven in the absence of her participation in protected ac-tivities. As noted above, Respondent adduced evidencewhich revealed: (1) that Swann and Dial were closefriends and Swann informed her fellow employees beforeshe became involved in union activity that she would notcooperate with Poston and would try to get rid ofPoston and Hatfield; (2) that Swann antagonized Noel byattempting to show she was a thief and antagonizedPoston just before she was reprimanded by calling her as8 Swann denied making the described remarks to Bill Maynard. May-nard was the more impressive witness, and I credit his testimony.510 ALGRECO SPORTSWEAR CO.liar and by suggesting she go to church; (3) that bothNoel and Poston reported Swann's work-related defi-ciencies to Hatfield after Swann had antagonized them;and (4) that Hatfield was fully aware that Swann hadpersonally antagonized Noel and Poston.In sum, the evidence offered by Respondent which re-lates to the discipline issue convinces me that Noel andPoston were motivated to inform Hatfield that Swannhad a bad attitude, was producing bad work, and visitedthe bathroom too frequently, because of their personalhatred of Swann, which the employee invited, ratherthan because they desired to punish her for supportingthe Union. Consequently, I recommend that paragraph5(b) of the complaint be dismissed.That evidence outlined above which reveals that treat-ment experienced by known union supporters after June12, 1981, is sufficient to justify an inference that Swann'ssupport of the Union was a motivating factor in Re-spondent's decision to terminate her. I conclude, howev-er, that Respondent has shown that Swann would havebeen terminated even in the absence of her participationin protected activities.The first factor which leads me to conclude thatSwann would have been discharged even if she were nota known union advocate is the fact that Swann was theonly known union supporter who was terminated out-right by Respondent. All the rest were either laid off andnever recalled, disciplined and placed on probation, orwere denied wage increases in September 1981. Whythen was Swann discharged since she was not shown tohave been any more active during the union campaignthan other employees? I am forced to conclude theanswer is twofold: (1) Noel and Poston got on her"case" after she antagonized them; and (2) she was not aproficient employee and she ignored Hatfield's warningto cease spending excessive time in the restroom.As previously noted, Noel did not voice any markedcriticism of Swann's conduct of her work until the em-ployee had attempted to show that Noel was a thief.Two days later, Noel rejected some of her work afterPoston had said it was good enough to be sent throughthe production process. Similarly, Poston was not shownto have unduly criticized Swann until Swann accusedher of lying immediately prior to the time that the em-ployee was disciplined on June 12. Part of the supposedreason for the discipline was alleged harassment ofPoston. In my view, it is clear that Noel and Postonfound fault with Swann during May and June becauseshe had antagonized them.While the General Counsel contends that Swann didnothing which would warrant Hatfield's decision to dis-charge her after she was warned on June 12, Hatfieldtestified he observed Swann go to the bathroom fourtimes during working time on July 16, and that, coupledwith Noel's and Poston's indication that Swann's workhad not improved, caused him to decide to terminateher. The record supports Hatfield's assertion thatSwann's work did not improve after she was warned asshe admittedly produced more bad collars between June12 and 19 and thereafter sought to correct them whenthe jackets came back to her for another operation, andHatfield's claim that Swann ignored the warning that shewas not to spend excessive time in the restroom was notcontroverted as Swann failed to deny that she went tothe bathroom four times the morning of July 16 asclaimed.In sum, for the reasons set forth above, I find that Re-spondent has shown that it would have terminatedSwann on July 16, 1981, even if she had not been aknown union adherent. Accordingly, I recommend thatthe allegation that she was terminated in violation ofSection 8(a)(3) be dismissed.2. Sharon NanceSharon Nance was employed by Respondent as asewing machine operator for approximately 5 yearsbefore she was laid off on June 19, 1981. She indicatedduring her testimony that immediately prior to her layoffshe sewed facings in buccaneers and tunics and closedthe bottoms of the garments.Nance indicated during her testimony that she attend-ed a union meeting on March 12 and signed an authori-zation card at that time. By mailgram dated April 2, theUnion notified Respondent that she was a union organiz-er. Later in the union campaign, Nance gave an authori-zation card to another employee and she attended severalunion meetings. The record fails to reveal that Respond-ent was aware that she engaged in such activities.During her testimony, Nance indicated that she wasnever reprimanded concerning her conduct or workwhile she was supervised by Linda Dial. She admittedthat at some unstated time after Poston was made floor-lady she had been throwing bundles she had completedher work on in back of her so hard that they went underan adjoining machine. According to Nance, Poston askedher to refrain from throwing bundles behind her in thatfashion and she complied with the request.On June 11, the day before she was warned andplaced on probation, Nance testified she conversed withfellow employee Norma Gibson. She claims she merelyasked Gibson if she thought she would ever be calledback by her former employer, Huntington Industries, andthat Gibson replied she would not because that firm wasgoing out of business. Nance further indicated that sheobserved Gibson talking to Poston shortly after she hadtalked to Gibson. She then saw Green walk up and ob-serve all three individuals walk up to Noel's office. Laterin the afternoon, Green approached Nance and told her"if we did not act like we had some sense, he was goingto let us go." Nance replied "Allen, we are not dumb,"and Green stated, "If you don't straighten up and actlike you've got some sense, you are going to be let go."On June 12, Nance was informed that Hatfield wantedto see her in his office. When she arrived, Hatfieldhanded her a written warning which was placed in therecord as General Counsel's Exhibit 4-C. The "Natureof Violation "section of the document indicated she wasbeing warned for substandard work, conduct, and atti-tude. The "Company Remarks" section read:This employee was warned about the following:1. Bad work.2. Harassing other employees.511 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Using abusive language to other employees.The "Action to be Taken" portion of the documentstated: "Put on probation. The next time any of thesethings are brought to my attention Sharon Nance will beterminated." After reading the document, Nance askedHatfield, "What bad work?" He said "Front of jackets."She then asked him what abusive language and when,and he replied, "June 12 at noon." Nance then askedwho she had harassed and Hatfield simply said other em-ployees. Nance wrote on the "Employee Remarks Re:Violation" section of the document "All of this is a lie."Nance denied during her testimony that she used abu-sive language during the lunch break on June 12. Sheclaimed she spoke only with her sisters, Delores Bias andJudy Ross, during lunch on June 12. She indicated thatapproximately a week before she was warned on June12, when asked by Poston to sew plackets on the front ofjackets, Nance claims she told Poston she had never per-formed that function before, and Poston told her to goby the notches. According to Nance, the normal proce-dure followed when placing plackets on a jacket was touse notches or slits in the garments at the top andbottom as guides to assure that the plackets were placedon the front of the jackets in such a manner as to causethe top and bottom to be even with the edge of the gar-ment. Nance indicated that she worked on some 15 bun-dles or approximately 90 jackets and since the notches,which Noel places on the material, were off, the placketson about half the jackets were off by approximately one-fourth inch at the bottom. After Nance had completedall the jackets, the errors were detected and the jacketswere returned to Nance for repair. Nance claims thatwhen Poston returned the jackets to her she indicatedshe felt Poston was at fault for failing to show Nancehow to sew them. Noel, who was also present, statedNance was an old girl and should have known how todo it.Nance's testimony concerning the meeting she, Swann,and the other prounion employees had with Green atquitting time on June 12 paralleled that summarized,supra.On June 19, Nance was laid off as were a number ofother employees. On June 26, she went to the plant toget her check and Poston informed her she would prob-ably be calling her July 13 to come back on July 14.Nance was never called.Respondent defended its decision to issue a writtenwarning to Nance and place her on probation, and itssubsequent refusal to recall her after she was laid off onJune 19, 1981, through the testimony of Hatfield, Poston,and Noel and employees Bill Maynard and John May-nard.Poston, Nance's immediate supervisor, testified thatshortly after she was promoted to the floorlady positionshe orally reprimanded Nance when the employee was atanother employee's work station talking. Poston claimedduring her testimony that Nance's biggest fault was talk-ing too much and she indicated that three employees-Geraldine Webb, Sandy Lawhon, and Donna Tooley-asked to be moved to machines away from Nance be-cause Nance harassed them. According to Poston, whenNance completed her work on bundles of garments, sheconsistently threw them behind her so hard that theywould go under a machine. At some unstated time,Poston told the employee not to throw bundles behindher hard enough to put them under the machine. Withrespect to bad work, Poston testified that shortly beforeNance was warned on June 12, she was instructed to sewplackets on jackets, a job similar to closing the front ofshirts, which Nance regularly performed. Poston indicat-ed that, while she gave Nance initial instruction on howto sew the plackets, she did not follow up and Nancesewed approximately half of 14 bundles on wrong. Theplackets were approximately one-fourth inch off on thebottom. According to Poston, she and Noel assistedNance by ripping the incorrectly placed plackets off andsome of the jackets were damaged in the process. Postonadmitted that Nance accomplished the repairs satisfacto-rily. Poston testified she was informed by others thatNance "cussed out" a Mary Pinkerton in the restroomon or near June 12. Finally, she testified that, the daybefore she was warned, Nance had a conversation withemployee Gibson which caused Gibson to become upset.According to Poston, Green subsequently orally warnedNance to leave new employees such as Gibson alone orhe would terminate her.Noel gave limited testimony concerning Nance. Shetestified that Nance was at fault when she sewed theplackets on the jackets improperly as she was an experi-enced operator and should have visually detected theerror. Noel indicated that prior to the time Nance sewedthe plackets on the jackets improperly, she had consid-ered Nance to be a good operator.Hatfield testified that Poston and Noel reportedNance's above-described conduct and bad work to himand their reports caused him to issue a written warningto Nance and place her on probation on June 12. Hat-field testified that Nance, Stella Chapman Ketchum, andLloyd were not recalled after they were laid off on June19 because Respondent did not need them.Bill Maynard testified that Nance told him during theunion campaign that she was not about to bust her "you-know-what" for nothing. He also indicated that, whenthe cutting room employees refused to join the Union,Nance, on occasion before the election, called the cuttingroom employees a "bunch of sucks." John Maynard,without indicating specific incidents, merely testified thatNance's work slowed down during the union campaign.AnalysisAs noted, supra, after adopting written work rules onJune 12, Respondent disciplined only known prounionemployees. Moreover, as also observed above, it placedall known union supporters still in its employ on Septem-ber 1, 1981, in the lowest pay classification despite thefact that they were all senior employees. Such facts, con-sidered in conjunction with the record evidence whichreveals that Nance had worked for Respondent for 5years without being reprimanded or warned for anythingother than throwing bundles behind her forceably, andNoel's admission that she considered Nance to be a goodsewing machine operator, cause me to conclude that an512 ALGRECO SPORTSWEAR CO.inference that Nance was disciplined on June 12 becauseshe was a known union adherent is warranted.The evidence offered by Respondent to defend its de-cision to discipline Nance is not convincing. Thus, whileRespondent claims that employees Webb, Tooley, andLawhon asked to be moved away from Nance becauseNance harassed them, Webb was not called to substanti-ate the claim and Lawhon and Tooley indicated thatthey felt Nance was harassing them because she repeat-edly attempted to get them to join the Union.gI Similar-ly, while Respondent claims Nance upset employeeGibson and "cussed out" employee Pinkerton, Nance tes-tified she did not engage in such behavior and neitheremployee was called to refute her claim. Finally, al-though it is clear that Nance made a work-related errorwhen she sewed plackets on jackets improperly, it ap-pears that Noel, who was responsible for putting thenotches on the material, was equally responsible for theerror which she blamed entirely on Nance.In sum, the record reveals that Respondent was appar-ently satisfied with Nance's performance until it com-menced in June 1981 to take various forms of adverseaction against the known union supporters in its plant.Moreover, it has failed, for the most part, to substantiateits claims that Nance engaged in objectionable behavioras it claims, and it failed to show that she, intentionallyor through inadvertence, produced bad work immediate-ly before she was disciplined on June 12. Accordingly, Iconclude that Respondent has failed to rebut the GeneralCounsel's prima facie showing that Nance was disci-plined because she was a known union adherent. Ac-cordingly, I find, as alleged, that by issuing a writtenwarning to Nance on June 12, 1981, and by placing heron probation, Respondent violated Section 8(a)(3) and (1)of the Act.By showing that: Nance was a competent operatorwho had been employed for 5 years; that she supportedthe Union and Respondent was aware of her sentiments;that Green, Poston, and Noel exhibited marked unionanimus; that Nance was unlawfully disciplined on June12, 1981; and that Respondent from June 12 forward en-gaged in conduct which adversely affected all its knownprounion employees, the General Counsel has adducedsufficient evidence to warrant an inference that Nancewas refused recall after June 19, 1981, because she hadsupported the Union.Respondent's stated reason for refusing to recall Nanceafter the June 19 layoff was simply that it did not needher. I note, however, that during Green's testimony theparties stipulated that the machine operators namedbelow were hired by Respondent after May 29, 1981, onthe dates indicated.Norma GriffinCarolyn ThompsonGenebell CainOdeline WintersEldora McCoyTootsie Cupp8/11/818/248/259/111/311/191' Hatfield admitted he said nothing to Nance when employees askedto be moved away from her.Additionally, while the record reveals that most of Re-spondent's employees were laid off on June 19, 1981,only Nance, Ketchum, and Lloyd were not recalledwhen operations resumed on July 12 or 13. In the cir-cumstances, I find that Respondent has failed to rebutthe General Counsel's prima facie showing that Nancewas refused recall for discriminatory reasons. I find, asalleged, that, by failing to recall Nance from layoff, Re-spondent violated Section 8(a)(3) and (1) of the Act asalleged.3. The alleged discrimination against Chapman andLloydStella Chapman worked for Respondent on three dif-ferent occasions.20She was last hired in April 1980 andworked until she was laid off on June 19, 1981. She wasnever recalled.Chapman indicated during her testimony that shesigned a union authorization card and gave the Unionpermission to inform Respondent that she was a unionorganizer. Her name was included on the April 8 mail-gram sent to Respondent by the Union.During her testimony, Chapman indicated that, onJune 1, Green stopped her when she was on her way tothe restroom and stated he wanted her to know he hadtaken her back several times. As noted, supra, Greenmade a similar comment to Chapman when she and theother prounion employees met with Green after work onJune 12.On June 15, Chapman was called to Hatfield's officewhere she was given an "Employee Warning Record"which was placed in evidence as General Counsel's Ex-hibit 4-A. The document indicates the nature of Chap-man's alleged violations to be substandard work, care-lessness, and attitude. The "Remarks" section of the doc-ument states:Putting out bad workLow productionBad attitudeChapman refused to sign the warning statement givenher by Hatfield. She testified that prior to June 15 shehad never been warned about low production. Shedenied that she set pockets on vests improperly althoughshe admitted Poston had told her some of her work onblazers was improper. Chapman candidly admitted shedid not like Poston. She testified that Poston was alwayspicking on her and indicated that Poston was hateful toher. She indicated she felt Poston intentionally assignedher to sew collars because Poston knew she was notgood on collars.By speed letter dated July 24, 1981, Respondent noti-fied Chapman that, since she was then on indefinitelayoff, her insurance coverage would be terminated as ofAugust 1, 1981. Thereafter, the only correspondence shereceived from Respondent was in the form of low earn-20 Stella Chapman Ketchum was married after she was laid off onJune 19. Her name was Stella Chapman while she was employed by Re-spondent, and she is to be referred to herein as Chapman.513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDings slips which were mailed to her. She was never re-called.Gaynel Lloyd worked for Respondent as a sewing ma-chine operator for some 2 years before she was laid off.The record reveals that the Union informed Respond-ent by mailgram dated April 2, 1981, that Lloyd was amember of its organizing committee.Lloyd indicated during her testimony that while em-ployed by Respondent she did not receive any com-plaints about her work and she was never disciplined.While Lloyd was in the group that met with Green afterwork on June 12, the record fails to reveal that Lloydsaid anything at the time and it fails to reveal that Greenaddressed any remarks to her.On June 19, Lloyd was laid off together with otheremployees. She then asked Poston when she couldexpect to be recalled and Poston told her she was notsure all of them would be called back; that Hatfieldwould call the ones he had work for. After operationsresumed, Lloyd returned to the plant several times topick up low earnings statements so she could collect un-employment. On the first visit she asked Hatfield aboutwork and he told her there was not enough work and hemight not call everyone back. He then told her he letone of her union buddies go. She asked who, and he saidMary Swann. Several weeks later, when she visited theplant, Hatfield told her he was not going to tell her shewas fired, but if another job came along she should takeit. He also told her she could continue to obtain lowearnings slips and collect unemployment as long as shewanted.On July 24, Respondent notified Lloyd by speed letterthat, as she was indefinitely laid off, her insurance cover-age would be terminated on August 1, 1981.21Hatfield testified that he disciplined Chapman on June15, because she had a bad attitude and her supervisorshad reported to him that she had had bad work since shewas rehired the last time. Hatfield indicated that Chap-man and Lloyd were not recalled from layoff becausethey were not needed.Poston indicated during her testimony that Chapmanhad been involved in an auto accident in February 1981,and had injured her wrist. She further indicated that,while Chapman was reputed to have been a good opera-tor when previously employed, the employee showedher nothing during her most recent tenure of employ-ment. According to Poston, she assigned Chapman topiece blazers and, when she had bad work, she assignedher to setting vest pockets. Poston claims the employeedid the vest pockets so bad she took her off them andput her on collars. While on collars, Poston claims Chap-man's repairs came to 50-55 percent of her productionand that caused her to put Chapman on side closings.While engaged in side closings, Poston claims Chapmansewed a day or a day and a half with a loose stitch.Respondent offered very little evidence to justify itsfailure to recall Lloyd after June 19. Poston merely testi-fied that the quality of Lloyd's work was okay, but indi-cated she was slow.:L G.C. Exh. 9.AnalysisRespondent contends that Section 10(b) of the Actshould preclude a finding that it violated Section 8(a)(3)and (I) by disciplining Chapman on June 15, 1981. Itargues that the original charge in Case 9-CA-17476,filed on September 28, 1981, did not specifically allegethat it violated the Act by disciplining Stella Chapmanand that it was improper for the Region to accept anamended charge on January 22, 1982, which alleged spe-cifically that it violated the Act by disciplining Chap-man. The original charge in the case under discussion al-leged that Respondent had engaged in an unlawfulcourse of conduct violating Section 8(a)(3) and (1) of theAct during the months of June, July, August, and Sep-tember 1981 by, inter alia, failing to grant wage increasesto named employees to discourage membership in andsupport for the Union; refusing to recall named employ-ees from layoff for discriminatory reasons; unlawfullydisciplining employee Verna Chumley; and constructive-ly discharging certain named employees in order to dis-courage membership in and support for the Union.22Ad-ditionally, it contains a "catchall" 8(a)(1) allegationwhich states "By the above and other acts, the above-named employer has interfered with, restrained, and co-erced employees in the exercise of the rights guaranteedin Section 7 of the Act."Section 10(b) of the Act provides that no complaintshould issue based on any unfair labor practice occurringmore than 6 months prior to the filing of a charge withthe Board. This section, however, relates only to theactual filing of charges and, once a charge has beentimely filed, the control over, and disposition of, thatcharge is vested exclusively with the General Counselpursuant to Section 3(d) of the Act, who has the decisionto act on the charge "as he deems fit." See California Pa-cific Signs, 233 NLRB 450 (1977).In Exber, Inc. v. NLRB, 390 F.2d 127, 129-130 (9thCir. 1968), the court set out guidelines not only foradding additional alleged discriminatees, but also for in-clusion of violations not named in the charge:The holding of these decisons may be summa-rized thus: (1) A complaint, as distinguished from acharge, need not be filed and served within the sixmonths.... (2) If a charge was filed and servedwithin six months after the violations alleged in thecharge, the complaint (or amended complaint), al-though filed after the six months, may allege viola-tions not alleged in the charge if (a) they are closelyrelated to the violations named in the charge, and(b) occurred within six months before the filing ofthe charge.In essence, Respondent's claim in this case is that theUnion was obligated to file a charge specifically allegingthat Stella Chapman was unlawfuly disciplined within 6months of the imposition of the discipline. The principlesespoused in the above-cited cases reveal that Respond-ent's contention is without legal foundation. Here. the22 G.C. Exh. 1(n).514 ALGRECO SPORTSWEAR CO.original charge attacked Respondent's course of conductduring a 4-month period and through it the Union specif-ically alleged that Respondent had disciplined one em-ployee, Chumley, in violation of Section 8(a)(3) and (1)of the Act. Patently, the discipline of Chapman, whichoccurred during the same time period, is closely relatedto the violations alleged in the charge. In the circum-stances, it is clear that the General Counsel could haveincluded in any complaint issued in Case 9-CA-17476 anallegation that Respondent violated the Act by disciplin-ing Stella Chapman on June 15, 1981.In sum, with or without the filing of the amendedcharge in Case 9-CA-17476 on January 22, 1982, theGeneral Counsel could have included in any complaintissued in Case 9-CA-17476 an allegation that Respond-ent disciplined Stella Chapman in violation of Section8(a)(3) and (1) of the Act. In the circumstances, the Jan-uary 22, 1982, amended charge merely related back tothe original charge which was filed well within the timepermitted by Section 10(b). Accordingly, for the reasonsstated, I find the allegation that Stella Chapman was un-lawfully disciplined on June 15, 1981, is properly beforeme for resolution.Turning to consideration of the lawfulness of the disci-pline imposed on Chapman, the record reveals: (1) thatChapman was not reprimanded or disciplined during the2-year period preceding June 15, 1981; (2) she was aknown union adherent; (3) Respondent had exhibitedconsiderable union animus prior to June 15 and Greenhad invited union activists to quit on several occasions;(4) that Chapman was disciplined the workday followingher participation in the June 12 meeting with Green; and(5) the record reveals that only prounion employeeswere disciplined after June 12. The factors set forthcause me to conclude that the General Counsel has es-tablished, prima facie, that a motivating factor in Re-spondent's decision to discipline Chapman was herprounion sentiments.As revealed, supra, Respondent sought to justify itsdecision to discipline Chapman through Poston's testimo-ny which indicates that she was not a proficient employ-ee. While I have no doubt that Chapman was a marginalemployee as claimed after returning to work after a Feb-ruary automobile accident, I note that Poston failed toindicate during her testimony when Chapman producedthe bad work she described. On the other hand, thetiming of the discipline strongly suggests that Green de-cided after his June 12 meeting with Chapman andothers to enforce Respondent's newly adopted workrules against the prounion employees to punish them forattempting "to ram the Union up his butt." In sum, I findthat Respondent, while apparently ignoring the sup-posedly substandard work of Chapman for some time,has failed to prove that the employee would have beendisciplined on June 15, 1981, even if she were not aknown union supporter.With respect to the refusal-to-recall issue, the recordreveals: that both employees were known union support-ers; that Green, Poston, and Noel exhibited markedunion animus; that Hatfield indicated that he felt that theemployees who met with Green on June 12 were abunch of troublemakers; that Chapman was unlawfullydisciplined on June 15; and that, from June 12 forward,Respondent engaged in conduct which adversely affect-ed all its known supporters. Such factors cause me toinfer that Respondent refused to recall Chapman andLloyd after June 19 because they were known union sup-porters.While Respondent claims that it did not recall Chap-man and Lloyd because they were not needed, therecord belies such contention as it reveals that Respond-ent hired six new sewing machine operators after June19, 1981. In the circumstances, I find that Respondenthas failed to rebut the General Counsel's prima facieshowing that Chapman and Lloyd were refused recallfor discriminatory reasons.4. The Chumley disciplineVerna Chumley worked for Respondent as a sewingmachine operator for 11 years before she was laid off onDecember 2, 1981.During the organization campaign, the Union notifiedRespondent by mailgram dated April 8 that Chumleywas a member of its organizing committee. While Chum-ley indicated that she passed out leaflets on one occasionduring the campaign, the record fails to reveal that Re-spondent was aware she engaged in such activity.On August 14, Chumley was informed by Noel thatHatfield wanted to see her in his office. Hatfield handedher the written warning placed in the record as GeneralCounsel's Exhibit 4-B. The "Warning" section of thedocument indicates the nature of violation was attitudeand not starting to work when bell rings. The "CompanyRemarks" section states:This employee was warned about the following:I.Not starting to work when 7:00 AM bell rings.3 times this week2. Wasting time by spending time on the floor.Should be at machine.3. Excessive talking.4. Spending too much time in restroom.The warning indicated Chumley was being placed onprobation and would be terminated when warned again.During her testimony, Chumley indicated she couldnot recall having failed to be at her machine when the 7a.m. bell rang. While she admitted she talked to otheremployees when going to the bathroom, she denied thatshe visited the bathroom more than other employees.Chumley's supervisors, Poston and Noel, testified thattheir main problem with Chumley was the fact that shespent too much time talking with other employees. Noelindicated that she told Chumley in February that shewas talking too much. According to Noel, during a weekin either June or July, she observed Chumley fail to startto work when the 7 a.m. bell rang on three occasions.2323 Noel testified Chumley was at a pencil sharpener one morning andwas talking to other employees the other two mornings. I credit Noel'stestimony as Chumley's denial was weak and unconvincing.515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPoston indicated that, while the quantity and quality ofChumley's work were satisfactory, the employee had ahabit of throwing her work under a machine and Chum-ley displayed a tendency to question Poston's instruc-tions by going to others or suggesting that some otheremployee perform work assigned to her by Poston.AnalysisIn the Chumley situation, I have no doubt that Chum-ley failed to start work on time on three occasionsduring a workweek as claimed by Noel. Moreover, therecord reveals that she probably spent more time talkingto other employees during worktime than most of theother employees. However, by showing that Chumleyhad engaged in such conduct for 11 years before she wasdisciplined on August 14, and by showing that onlyknown prounion employees were disciplined pursuant tothe work rules placed in effect on June 12, the GeneralCounsel has adduced sufficient evidence to justify an in-ference that Chumley, like her fellow prounion sewingmachine operators, was disciplined because she was aknown union supporter rather than for interfering withproduction.Having accepted Respondent's claims that Chumleyhabitually spent time talking to other employees ratherthan working at her machine, I nevertheless concludethat Respondent failed to rebut the General Counsel'sprima facie showing that the employee was disciplinedbecause she was a known union adherent. Thus, the in-stant record reveals that, after Green invited the proun-ion employees to quit on June 12, practically all theprounion employees suffered adverse action of one typeor another while the loyal company employees sufferedno adverse action whatsoever. In point of fact, as dis-cussed more fully infra, Chumley was, after being disci-plined on August 14, to be later deprived of a wage in-crease on September I despite the fact that she was anI l-year employee who did acceptable work, and she wassubsequently laid off on December 2 and not recalledthereafter. For the reasons stated, I conclude that Re-spondent was motivated by its aversion to Chumley'ssupport of the Union to discipline her on August 14.Stated differently, I conclude that, but for the fact thatshe was a known union supporter, she would not havebeen disciplined.5. The alleged discrimination against ChristieShoemakerChristie Shoemaker worked continuously for Respond-ent from July 1973 until August 20, 1981. Except for ashort period, she worked primarily on a machine whichwas used to put labels in garments and on a marrowingmachine which sews a loop stitch on garments.On August 20, while Shoemaker was marrowing shirtfacings, Noel came to her work station and told her toalter the way she was performing the marrowing oper-ation. The alteration required that Shoemaker reverseher procedure, cut strings which held the garment to-gether differently, and prevented her from working withmore than one bundle at a time. According to Shoemak-er, Noel's suggested procedure slowed her down. Intime, Shoemaker ran out of marrowing work and Postonassigned her to piecing jackets flats, a job she had notperformed before. After completing some six bundles ofjacket flats, Shoemaker returned to her marrow machineto work on blazers. In a short time, Poston came to hermachine and, like Noel, told Shoemaker to alter hernormal procedure for marrowing the blazers. At thatpoint, Shoemaker asked Poston if she was doing any-thing right that day. Poston told her, "We could standroom for improvement." When she finished the blazers,Shoemaker asked Poston to put her on a new job. Postonthen told the employee she would topstitch the jacketfronts she had previously pieced. As Shoemaker had notpreviously topstitched jackets, first Poston and then Noeldemonstrated how it should be done. Shoemaker indicat-ed that, after she had been shown how to do the top-stitching, Noel instructed her to run her machine wideopen. When Shoemaker protested, saying she did notthink she was capable of topstitching with the machinewide open, Noel told her it was her machine and sinceshe was an experienced operator she should be able todo it. Shoemaker completed her topstitching chore with-out further incident and moved back to her marrowingmachine. A short time later, Noel came to her and in-formed her Hatfield wanted to see her in the office.When Shoemaker reported to Hatfield's office as in-structed, she was handed the Employee Warning Recordplaced in evidence as General Counsel's Exhibit 4-D.The document indicates the nature of her alleged viola-tions were substandard work, attitude, disobedience, andslowing production. The "Remarks" section of the docu-ment states:Employee was warned about the following:1. Bad attitude2. Not doing as instructed by supervisor3. Slowing up production4. Does not cooperate with supervisorThe "Action to be Taken" section of the documentstated "Employee placed on probation, and if violationscontinue or does not show improvement, she will be ter-minated. Refused copy of this warning."Shoemaker indicated that after she had read the warn-ing, she informed Hatfield, Noel, and Green that shecould not understand how work slowdown could be inthere because she had been out of work on her regularjob for 2 days. At that point, Green stated she did admitshe had a bad attitude, didn't she? In response, Shoemak-er admitted her attitude had not always been the bestand informed Green she had always given him 100 per-cent every day and had done the best she could for theCompany. Green replied her best was not good enough.Shoemaker then turned to Noel and asked if she hadever been rude to her. Noel replied no and then addedthat Shoemaker did not act as if she liked it when Noelhad changed her job that day. Noel continued by statingshe had observed Shoemaker before that day and it hadappeared to her that that day she had laid her work overnicely and neatly and slowly like she was doing it inten-tionally. As Shoemaker readied herself to leave, Green516 ALGRECO SPORTSWEAR CO.told her he was going to make some changes in the plantand she should think about what had been said in theoffice that day.After she was warned, Shoemaker returned to her ma-chine and completed her work on the garments on themachine. She then clocked out and handed Noel andHatfield her timecard, telling them she was sorry.AnalysisThe complaint alleges that Respondent violated Sec-tion 8(aX3) and (1) of the Act by disciplining Shoemakeron August 20, by imposing on her more onerous work-ing conditions and more closely monitoring her work,and by constructively discharging her on August 20.While the General Counsel contends that Poston andNoel instructed Shoemaker to perform her work a newway on August 20 to make her job more onerous, therecord reveals that Poston and Noel made numerouschanges in the manufacturing process from February 19forward to increase the efficiency of the operators. Theyboth testified that they altered Shoemaker's work onAugust 20 in an attempt to improve her efficiency, and Icredit their testimony. Having altered the way she wasto handle her work, they thereafter observed her per-formance to ascertain whether the suggested alterationswere accomplishing the desired result. In the circum-stances, I find Respondent did not make Shoemaker's jobmore onerous and that the employee was not supervisedmore closely on August 20 for discriminatory reasons.The General Counsel contends, and the record re-flects, that Shoemaker was a knowledgeable employeewho was highly regarded by supervision and her fellowemployees. By showing that Shoemaker was a knownunion adherent; that Green, Poston, Noel, and Hatfieldeach exhibited marked union animus; and that Shoemak-er was disciplined, as were other known union support-ers, after the new work rules were put into effect onJune 12; and that union supporters were subjected toseveral other forms of adverse treatment during thesummer of 1981, I conclude the General Counsel has es-tablished prima facie that Shoemaker was warned andplaced on probation on August 20 because she was aknown union supporter.Respondent defended its decision to discipline Shoe-maker on August 20 by adducing testimony which wasintended to show that Shoemaker had intentionallyslowed her production during the organization campaignand through Noel's testimony that Shoemaker appearedto resent the changes made in the way she performed herwork on August 20. Thus, employee witness Bill May-nard indicated during his testimony that he felt Shoe-maker slowed down after Poston became the floorladyand Noel testified that Shoemaker slowed down inMarch. I accord little weight to such testimony as Shoe-maker claimed she gave Respondent 100 percent all thetime and, although it admittedly maintains productionrecords, none were presented to show that Shoemaker'sproduction dropped as contended by Respondent. Pa-tently, it appears that Respondent had, at best, minimalcause for issuing a written warning to Shoemaker andplacing her on probation on August 20. As noted, supra,the record strongly suggests that on June 12 Respondentdecided to discipline any known union adherent who en-gaged in any conduct which did not meet with the fullapproval of Respondent's management. I find that Re-spondent has failed to show that it would have disci-plined Shoemaker on August 20 even if she had not beenknown to be a union supporter.Although I am convinced that Respondent harassedShoemaker by disciplining her because of her prounionsentiments on August 20, I am not convinced that shewas constructively discharged on that day. In CrystalPrinceton Refining Co., 222 NLRB 1068, 1069 (1976), theBoard stated:There are two elements which must be proven toestablish a "constructive discharge." First, the bur-dens imposed on the employees must cause, and beintended to cause, a change in his working condi-tions so difficult or unpleasant as to force him toresign. Second, it must be shown that those burdenswere imposed because of the employee's union ac-tivities.I conclude that General Counsel has failed to satisfyeither of the above-described elements in Shoemaker'ssituation. With respect to the impact of the changes inthe manner in which Shoemaker was to perform herwork on August 20, the first change merely reversed herprocedure, allowed her to cut all the strings on the gar-ment at one time rather than singly and, according toShoemaker, only permitted her to work on one bundle ata time. Patently, these were not major changes whichmade Shoemaker's work markedly difficult or unpleas-ant. Similarly, while Shoemaker complained becauseNoel instructed her to run her machine wide open eventhough she was performing a job on it that she had notaccomplished before, I note that Shoemaker did not indi-cate that she experienced any difficulty after operatingthe machine wide open as instructed.With respect to the second element-that additionalburdens were imposed because of the employee's unionactivities-I conclude, as indicated above, that Noel andPoston gave Shoemaker the instructions she received onAugust 20 because they were attempting to improve theefficiency of the manufacturing process rather than forthe purpose of burdening Shoemaker because of herunion activities.For the reasons stated, I recommend that the allega-tion that Shoemaker was constructively discharged onAugust 20, 1981, be dismissed.6. The alleged refusal to give known unionadherents a pay raiseHatfield testified that during the latter part of Augusthe, Poston, Noel, and in some instances Green, evaluatedRespondent's employees to determine which classifica-tion each employee would be placed in when Respond-ent instituted a three-tiered wage system on September1.24 The employees were rated very good, good, aver-t4 Hatfield indicated Green was consulted about Chumley, Knight,Ramey, Spencer, and Simmons.517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDage, fair, or poor on quality of work, quantity of work,attitude, cooperation, and attendance. Those receivingthe highest overall ratings were assigned to a $5.25-per-hour classification; those receiving good or averageoverall ratings were placed in a $5 per-hour classifica-tion; and those receiving the poorest overall ratings wereplaced in the $4.75-per-hour classification. Hatfield testi-fied that, in determining the quality of each employee'swork, supervision considered the kind of work done byemployees and warning slips they had received. To de-termine quantity of work they considered how much em-ployees produced, excluding rework. He indicated thatattitude was determined by considering how the employ-ees acted towards their supervisor, whether they wentaround with a chip on their shoulder, and whether theydid as told but complained to other employees abouttheir supervisors. He indicated cooperation was deter-mined by considering whether the employee did whatsupervision wanted and had a good attitude about it. Fi-nally, he indicated that total days of absence were con-sidered to determine attendance.Respondent placed the rating sheets for sewing roomemployees in the record as Respondent's Exhibits 3(a)-3(gg).As the complaint alleges that Respondent violated Sec-tion 8(aX3) and (1) of the Act by denying Verna Chum-ley, Florence Knight, Hope Ramey, Judy Ross, FayeSimmons, and Mary Spencer wage increases on Septem-ber 1, 1981, the evaluations of those employees are dis-cussed below. The parties stipulated that the employeesnamed below, whose dates of hire are indicated, wereplaced in the classifications indicated on or about Sep-tember 1, 1981.25$5.25Shelby AsburyDiana MassieDonna TooleyGeraldine TrodgenFaye VanceGeraldine WebbBetty WilliamsonJanie Wilson$5.00Barbara ArdavidsonLois CountsSara DavisSandra LawhornJanet PinkermanEmily ShoneMarilyn Stevens$4.75Verna ChumleyErnestine FarrellFlorence KnightSandra LucasJoyce NelsonHope RameyJudy RossDate Hire3-17-8010-21-689-8-8011-5-793-4-749-23-747-16-7410-3-77Date Hire7-28-807-26-714-25-777-28-809-24-707-28-696-13-77Date Hire2-15-715-16-8110-21-684-28-813-16-8110-17-747-16-7425 See G.C. Exh. 18 (classifications), and G.C. Exh. 21 (date of hire).Faye SimmonsMary SpencerEldora McCoy8-21-743-4-748-4-81During direct examination, Respondent's counsel askedHatfield to explain his reasons for placing certain em-ployees in the lowest pay classification. Hatfield indicat-ed that Ernestine Ferrell, Sandra Lucas, and JoyceNelson were rated highly when evaluated but wereplaced in the lowest classification because they had notbeen with Respondent long.26Hatfield indicated thatMcCoy was on leave of absence when the employeeswere rated. He testified that McCoy was rated poor inattendance and was placed in the lowest classification forthat reason. Hatfield testified that the quality and thequantity of Chumley's work were average, her coopera-tion was fair, her attendance was good, but her attitudewas poor and left "something to be desired, and she wasin the group that waylaid Mr. Green that day." Similar-ly, Hatfield stated he rated Faye Simmons as average onquality and quantity of work, good on attendance, butonly fair on cooperation and poor on attitude. Hatfieldindicated Simmons gave supervision a hard time andwould finally do what she was told to do, but did notalways do it right and complained about it. He indicatedSimmons had been off for quite a long time with an op-eration and Green was good to her and in return she wasin the group that clobbered him that day. He furtherstated:Well, I don't remember what day it was, a wholegang of them really gave him the riot act. I don'tknow how he ever put up with it. I believe if Iwould have been in his shoes I would have fired ev-eryone of them on the spot.I mean it's impossible for me to sit here and tellyou that I'm going to put troublemakers in a higherclass of workers.While Ramey was rated average on quantity and qual-ity of work, and fair on cooperation, she was rated pooron attitude and attendance. Hatfield said Ramey wasrated poor on attitude because she and Mary Spencer didnot want any new people around them and harassed newemployees who were put to work near them. He saidRespondent always had a problem with Ramey on at-tendance. 2 7Hatfield testified that the main factor causing MarySpencer to be in the lowest classification was her atti-tude, otherwise she was a good worker. Asked why heconsidered her attitude to be bad, he replied "her harass-ment of other employees .... Giving them a hard timeduring working hours. Trying to get them to sign up forthe union and things like that .... Talking too much."Hatfield testified that Judy Ross was put in the lowestcategory because she had a bad attitude. He indicatedshe tried to play one supervisor against the other by'6 Ferrell and Nelson were raised to $5 in November 1981, and Hat-field testified he considered giving Lucas a raise later but she quit be-cause she had babysitter problems.27 Significantly, Hatfield testified he was not trying to say why shewas not there-if she was not there, she was not doing him any good.518 ALGRECO SPORTSWEAR CO.maybe asking Doris or Joann about the quality of someof the garments she was inspecting and they might tellher one thing and then if he happened to come by, shewould ask him the same thing and see if he would giveher a different evaluation on the garment. Additionally,he claimed she talked too much to her sisters (Nance andBias).Finally, Hatfield testified that Florence Knight's atti-tude caused her to be placed in the lowest classification.He indicated Poston and Donna Tooley had informedhim that Knight did not want anyone to produce morethan she did.28AnalysisExcepting those employees who were not given a raisein September 1981, because they had not been employedvery long by Respondent, the record in this case reveals:(1) that each of the alleged discriminatees named abovewere longtime employees of Respondent; (2) that none ofthe alleged discriminatees had previously been denied anannual raise; (3) that from June until September Re-spondent was engaged in an unlawful course of behavioras illustrated by its imposition of discipline on knownunion adherents only after adoption of work rules; (4)that Hatfield branded the alleged discriminatees as "trou-blemakers" because they engaged in protected concertedactivity when meeting with Green on June 12; (5) thatthe so-called attitude of the alleged discriminatees wasthe main factor cited by Hatfield to justify his decision todeny them a raise; and (6) that the newer employeesplaced in the $4.75-per-hour wage classification weresubsequently given raises or were considered for raises,while the alleged discriminatees uniformly remained at$4.75-per-hour. The factors set forth fully convince me,and I find, that the reasons given by Respondent forplacing the alleged discriminatees in the lowest pay clas-sification are pretextual and that Respondent concludedthat each had a bad attitude because each was a knownunion adherent and had participated in the June 12 meet-ing with Green. Indeed, a conclusion that the employeesin question were refused a raise for discriminatory rea-sons is bolstered significantly by the fact that Green wasspecifically consulted with respect to whether Chumley,Knight, Ramey, Spencer, and Simmons should receive araise.For the reasons stated, I find that Respondent placedVerna Chumley, Florence Knight, Hope Ramey, JudyRoss, Faye Simmons, and Mary Spencer in its lowestpay classification on or about September 1, 1981, becausethey were known union supporters.7. The alleged constructive discharge of FayeSimmonsFaye Simmons was employed by Respondent fromAugust 21, 1974, until September 11, 1981. She was atable-top presser and pressed various parts of garments28 Poston testified Knight told her before she became a supervisor shecould only produce a given amount correctly in a day. Tooley saidKnight had a similar conversation with her when she was hired in Sep-tember 1980.before they were put together and, on occasion, pressedfinished garments.The record reveals that Simmons signed a union au-thorization card on March 31; that she passed out unionleaflets in Respondent's parking lot; that she distributedauthorization cards; and that she went to several unionmeetings.Simmons was not working on September I when Hat-field conversed with most of Respondent's employeesconcerning the wage classification they had been placedin. Several days after she returned to work, on Septem-ber 11, Hatfield requested that she come to his office.When she arrived, he informed her that he, Joann, andDoris had reviewed the women's records and she mayhave heard they had three categories-S4.75, $5, and$5.25; that they assigned women to classifications basedon their attitude, cooperation, and production. Simmonstestified Hatfield then told her: "You, Faye, are at thebottom of the line when it comes to attitude. With an at-titude like you have, we don't feel that you can get outyour best production or your best quality. Therefore wedenied you a raise." Simmons then asked Hatfield to ex-plain what he meant by attitude and she claims he re-plied: "Well, your attitude is not towards other employ-ees. It is towards the Company and the plant." After theabove interchange, Simmons indicated she stated: "Well,Ted, I cannot work under these kinds of conditions. Ican't work for less than a younger girl. I give you 100%of my capabilities every day I'm here, and I would putmy work up against any two girls you want to put herethat I'll get out my production and my quality ...I'llhave to quit." After Simmons had given the above ac-count of her conversation with Hatfield on September11, she was asked by counsel for the General Counsel ifthe Union had been mentioned in their conversation. Shethen stated that, at some undescribed point in the con-versation, she asked: "Ted, why is this being said to meis it because I signed the authorization card?" She claimsHatfield grinned and said, "It could be."28AnalysisHaving found that Simmons was denied a wage in-crease in September 1981 for discriminatory reasons, Ireview her situation to determine whether the GeneralCounsel has shown that she was constructively dis-charged.Prior to September 11, 1981, Simmons, an employeewith an excess of 7 years' service with Respondent, hadreceived the same wage received by other employeesand each year she received a raise when across-the-boardraises were conferred. On September 11, she was unlaw-fully denied a raise because she was a known union sup-porter, and she was placed in Respondent's lowest payclassification. I conclude that, by relegating her to thatposition, Respondent placed her in a position which was,in her view, most unpleasant and demeaning. Havingfound that Respondent denied Simmons and others a29 As indicated supra, I do not credit Simmon's assertion that Hatfieldtold the employee it could be that she was denied an increase because shehad signed an authorization card.519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwage increase because of her union sentimentengaged in such conduct with the hope andthat Simmons and others would do what Grecouraged them to do since the organizationbegan-quit.For the reasons stated, I find that Respostructively discharged Faye Simmons on Sep1981.308. The alleged unlawful refusal to recall FKnight and Verna Chumley from layiIn December 1981, Respondent experienceThe General Counsel does not contest Resptsertion that the employees were laid off forreasons. Set forth below are the names of emloff, their dates of hire, the type of work the,forming when laid off, and the dates of their rNameDecember 3LayoffFlorence KnightVerna ChumleyLois CountsNorma GibsonCarolynThompsonGenebelee CainTootsie CuppEldora McCoyDecember 10LayoffJoyce NelsonErnestine FerrellDiane PackNorma GriffithSandra LucasBarbara ArvidsonChristine MasseySandra LawhonEmily ShoneDateHired10/21/682/15/717/26/71(?)8/24/81WorkMaking CollarsMaking CollarsMaking CollarsSetting CuffsMaking Cuffs8/25/81 Making &InspectingCuffs11/19/81 (?)8/4/81 Hemming &Making Cuffs3/16/815/6/81(?)8/11/814/28/817/28/8110/21/807/28/807/28/69Setting CollarsFusingShoulder-JoiningSetting PocketsSetting SleevesInspectingIroningTopstitching &Making CollarsInspecting &Hemming* Quit on 2/24/82.** Quit on 3/4/82.While I have set forth the general types cabove-named employees were performingthey were laid off, inspection of production rering the period September 28, 1981, to E1981, which were placed in the record by ReRespondent's Exhibits 2A-H, reveal that espondent's sewing machine operators performriety of work tasks during any given periodexhibit under discussion reveals that, duringdescribed, Knight performed, inter alia, thfunctions; set blazer collars, set blazer lapel(collars), shoulder-joined, put lining on collarpants, inspected buccaneers, set lapels, made30 See SE. Nichols Marcy Corp., 119 NLRB 75. 83; Holrysburg, Ohio, 243 NLRB 280, 286-287 (1979).ts, I infer itexpectationeen had en-n campaign)ndent con-)tember 11,'lorenceoffd 2 lavnffq.collars, pieced fronts and backs of garments, worked ontulip collars. Similarly, the record reveals that Chumleywas a versatile employee as she engaged, during theperiod described, in inter alia the following type of worktasks: edge-stitched mandarin facings, lined collars, madeshirt collars, made buccaneer collars, turned collars,shoulder-joined, pieced fronts and backs of blazers,shoulder-joined blazers, sewed linings in buccaneers,side-closed garments, made cuffs, set blazer sleeves. It isclear, and I find, that the instant record reveals that bothKnight and Chumley were widely experienced employ-ees.ondent's as- It is undisputed that Respondent was fully aware ofr economic the fact that both Knight and Chumley were union sup-ployees laid porters. Their names were listed as organizers on mail-y were per- grams sent by the Union to Respondent on April 2 andrecall.' April 8, respectively.During her testimony, Knight indicated that severalyears ago John Long, Green's son-in-law, had informedRecalled her that in layoff and recall situations the Company at-tempted to follow seniority but was not obligated to.3'In this respect, the record reveals that Knight had, priorNot to December 3, been employed by Respondent for ap-Not proximately 13 years. She and Diana Massey were the12/6/81 most senior employees in the sewing room having bothNotNot been hired on October 21, 1968. Chumley had been em-ployed 11 years when she was laid off.1/7/82* The General Counsel contends, and I agree, that sheestablished, prima facie, that Knight and Chumley have3/5/82 been denied recall because of their union activities by3/1/82 showing: (1) That such employees were known unionsupporters; (2) that they were senior to all employees in-volved in the layoff save Diana Massey; (3) that 9 junior1/4/82 employees not shown to have been more widely experi-1/4/82 enced were recalled; and (4) that since June 12, 1981,Not Respondent repeatedly engaged in unlawful activity and1/16/82** conduct which was designed to punish employees for1/4/821/4/82 supporting the Union.1/4/82 Respondent sought to show that Knight was not re-12/26/81 called because she had sought to cause various employ-Not ees to limit their production and she had produced badwork. Additionally, it claims that Knight was not re-called because another employee, Joyce Nelson, is 2-1/2times faster than Knight and was recalled to performKnight's principal job-making and setting collars. Withrespect to Knight's alleged attempt to cause employeesof work the to limit their production, Poston testified that, when sheat the time was originally employed, Knight told her she could notrecords cov- do over 25-26 dozen collars a day and do good work.)ecember 1, Similarly, employee Donna Tooley testified that, whenespondent as she went to work at Respondent 1-1/2 years ago, Knight:ach of Re- told her she did not want her to do more blazer collars1 a great va- than she did-not more than 5 dozen in 2 hours.32With1. Thus, the3 the period a The record reveals Respondent had experienced few layoffs of sig-e following nificance prior to 1981. Hatfield testified seniority was just one of the fac-ts, set shirts tors consideredrs, inspected 31 Knight denied that she told Tooley she should not set more than 5and turned dozen collars in two hours. The record reveals Knight kept carefulrecords of her own production and exhibited an interest in the produc-tion of others. She appeared to be a straightforward witness, and I creditiday Inn of Per- her assertion that she did not attempt to cause Tooley to engage in awork slowdown.520 ALGRECO SPORTSWEAR CO.respect to poor production, Poston testified that Knighthad a lot of repairs after she became the floorlady. Sheindicated that on one occasion Knight sewed lapels un-evenly on two or three bundles of shirts and that later,around May, Knight altered her method of sewing cer-tain lapels by failing to clip off the corners. According toPoston, when she asked Knight why she had failed toclip off the corners, Knight told her she thought shecould produce more that way. Finally, Poston testifiedthat, on one occasion when she assigned Knight to setcollars on a marrowing machine, Knight butchered them.With respect to the claim that Nelson was recalled ratherthan Knight because she was more proficient, Poston tes-tified that Nelson regularly sets several dozen more col-lars than Knight per day. In this respect, James Bounds,who testified he is a trained industrial engineer, claimedthat at some unstated time he timed both Knight andNelson while they were setting 12 like collars, andNelson was 2-1/2 times faster.33Respondent, through the testimony of Poston and Hat-field, defended Respondent's refusal to recall Chumleyby claiming that it had reduced its work force to 20-23employees by the time of the hearing and its sewingroom employees must frequently change machines sevento eight times a day now. According to Poston, Chum-ley, who is 4 feet, 8 inches tall, likes to take a chair andtables which are adjusted for her height with her whenshe changes machines and Poston claims that her adjust-ment time with a machine change is about 10 minutes.34AnalysisWhile Respondent's witnesses indicated during theirtestimony that Knight had performed some unacceptablework during calendar year 1981, and they indicated thatChumley was remiss at times as she had a tendency totalk to other employees too much, the instant recordclearly reveals that these employees, with a combinedtotal of 23 years' service, were, generally speaking, com-petent workers. Despite this, Respondent urges me tofind that it lawfully failed to recall Knight after the De-cember layoff because employee Nelson was able to per-form the work previously performed by Knight, and doit faster, and it claims that it could not use Chumley be-cause she would have been required to change jobsseven to eight times a day and it would suffer a loss of70-80 minutes' working time a day because adjustmentswere necessitated due to Chumley's size when shechanged machines. I reject the contentions for the rea-sons stated below.With respect to Knight, Respondent claims, in effect,that it had no work for Knight after December 3 becauseNelson, who was recalled, was able to make and set allthe collars needed and she could do it more proficientlythan Knight. To support its claim, Respondent: causedPoston to testify that Belinda Nelson could set severalmore dozen collars than Knight a day; caused Bounds toSS Bounds kept no record of the study and could not indicate preciselywhen he conducted it or the time actually spent by either employee set-ting 12 collars.34 Although Chumley denied that her size interfered with her abilityto perform her work, she did not deny that she liked to take her equip-ment from machine to machine.testify that he had timed both Knight and Nelson whenthey were setting 12 collars and Nelson was 2-1/2 timesfaster than Knight; and introduced its production recordscovering the period September 28 through December 1to show that Nelson had greater daily production duringthat period than Knight. I accord little weight to Pos-ton's partisan testimony as it is clear that she, Noel, andHatfield were willing participants in the clear attempt byRespondent to punish the prounion employees for at-tempting to obtain union representation. Similarly, Iattach very little weight to Bounds' testimony as he wasunable to provide any details regarding the study he sup-posedly made and thus he gave what must be deemed tobe opinion evidence.36Having concluded that Poston'stestimony and Bounds' testimony are deserving of littleweight, I have carefully reviewed the production recordsplaced in evidence to ascertain whether they support Re-spondent's contentions. Such review reveals that Knightperformed in excess of 12 operations on garment piecesduring the period involved while Nelson, with exceptionof engaging in shoulder-joining during I week, workedduring the entire period at the task of setting shirt,blazer, buccaneer, or tulip collars. As the work per-formed by Knight during the period was markedly morediverse than the work performed by Nelson, comparisonof the overall efficiency of the two employees is impossi-ble.In sum, the instant record fails to reveal how muchwork which Knight was capable of performing was actu-ally performed or who performed it subsequent to De-cember 3, 1981. Moreover, after careful consideration ofthe evidence offered by Respondent, I am unwilling tofind that Respondent has demonstrated that Nelson hasbeen shown to be a more proficient employee thanKnight. In short, I find that Respondent has failed to sat-isfy its burden of proving that Knight would not havebeen recalled after December 3 even if she had not beena known union supporter. I find that the employee wasrefused recall for discriminatory reasons as alleged in thecomplaint.While Respondent offered some evidence in attempt tosupport its contention that it did not need Knight afterDecember 3, it offered very little testimony or evidenceto substantiate its claim that it could not use Chumley ef-fectively after she was laid off. While Poston did, in fact,testify that the reduced size of the work force produceda situation after December 3, 1981, wherein operatorswere frequently required to change work tasks seven toeight times a day, no production records were offered tosubstantiate the claim. This, considered in conjunctionwith Chumley's claim that her size did not interfere withher ability to perform assigned work during her 11 yearsat Respondent, leaves me in a position wherein I cannotdetermine what work Chumley was capable of perform-ing was actually performed subsequent to December 3,1981. Moreover, without more detailed evidence whichwould indicate more precisely the number of movesI' Acceptance of Bounds' testimony would prove little, if anything, ashe timed Knight and Nelson only while they were performing an insig-nificant amount of work. To say the least, his supposed study was notvery scientific.521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade by the employee(s) who performed work whichcould have been performed by Chumley subsequent toher layoff, I am unable to conclude that Chumley's sizewould have presented a serious obstacle to utilization ofthis employee after the size of the work force was re-duced. In the circumstances, I find that Respondent hasfailed to show that it would have failed to recall Chum-ley even if she had not been a known union adherent.In sum, the instant record clearly reveals that Re-spondent sought from June 12 forward to rid itself ofthose employees who had attempted to obtain union rep-resentation by: imposing discipline on union supporters;constructively discharging Simmons; unlawfully refusingto recall Nance, Chapman, and Lloyd after layoff; andplacing all union adherents in its lowest pay classificationdespite the fact that they were senior employees. I findthat Respondent's refusal to recall Knight and Chumleyafter the December 3 layoff was but another act de-signed to punish employees for supporting the Union,and that by engaging in such conduct Respondent violat-ed Section 8(a)(3) and (1) of the Act as alleged.IV. THE REPRESENTATION CASE ISSUEThe objections to be considered in this case are:5. Early in April, but within the critical period,the employer advised all employees that a priorlayoff was disciplinary for having engaged in unionactivity, said prior layoff already being the subjectof the complaint issued in number 9-CA-16600.6. The layoff of employees on March 19, 1981and the subsequent informing of the employees ofthe reason for the layoff was for exercising Unionactivity early in April, 1981 together constitute asingle course of action designed to coerce and in-timidate employees in the free exercise of their sec-tion 7 rights.In support of the objections set forth above, the Unionpoints to the low earnings slips issued by the Employerto employees on April 3, 1981, which stated, in relevantpart: "Plant disciplinary layoff-for not working duringworking hours."In its brief, the Union states its position as follows:By again informing the employees that theirlayoff on March 19 and 20 was a disciplinary layoff,in an effort to preclude them from drawing unem-ployment benefits, the Employer has once againmade clear to the employees during the criticalperiod that they can and will be disciplined for exer-cising Section 7 rights. There can hardly be a ques-tion that the layoff was in response to protected ac-tivity and designed to discourage it. By advising theemployees as to the distribution of these low earn-ing reports that the layoff was "disciplinary," theEmployer, in a not so subtle way, again threatenedthe employees for engaging in protected activity.Accordingly, the March 19 speech, the March 19and 20 layoff, and the April 3 distribution of thelow earnings reports stating that the layoff was dis-ciplinary, constitute a single course of action, run-ning into the critical period, which had a coerciveeffect upon the employees and destroyed the labora-tory conditions required for Board-conducted elec-tions. National Tape Corporation, 187 NLRB 321(1970).In Dresser Industries,36and other cases, the Board hasindicated that although "the rule in Ideal Electric andManufacturing Company, 134 NLRB 1275 (1962), forbidsspecific reliance upon prepetition conduct as grounds forobjecting to an election, such conduct may properly beconsidered insofar as it lends meaning and dimension torelated postpetition conduct." Here, the sole issue iswhether the instant Employer, by informing employeeson March 19 that they were being laid off because theywere seeking union representation, engaged in objection-able conduct when it informed them almost 2 weeks laterthat they had been laid off because they failed to workduring working time. Contrary to the Union's conten-tion, I find that the Employer's April 3 statement doesnot state or imply that the employees were laid off onMarch 19 because of their union activities. Accordingly,I recommend that Objections 5 and 6 be overruled, andthat certification of the results of the election be issued.CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.4. By engaging in the unlawful acts described in sec-tion III above, Respondent has engaged in, and is engag-ing, in unfair labor practices within the meaning of Sec-tion 8(a)(l) and (3) of the Act.5. Respondent has not violated the Act except to theextent specifically indicated in section III above.THE REMEDYHaving found that Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act, I shall recommendthat it cease and desist therefrom and take certain affirm-ative action designed to effectuate the policies of theAct.Respondent will be ordered to offer immediate and fullreinstatement to their former positions of employment toSharon Nance, Stella Chapman (Ketchum), GaynelLloyd, Faye Simmons, Florence Knight, and VernaChumley, making such employees whole for any loss ofearnings they suffered as a result of the discriminationpracticed against them with backpay to be computed ona quarterly basis, making deductions for interim earnings,and with interest to be paid in accordance with theBoard's decisions in F. W. Woolworth Co., 90 NLRB 289(1950), and Florida Steel Corp., 231 NLRB 651 (1977).3736 242 NLRB 74, 76 (1979).37 See generally Isis Plumbing Co., 138 NLRB 716 (1962).522 ALGRECO SPORTSWEAR CO.Having found that employees Verna Chumley, FlorenceKnight, Hope Ramey, Judy Ross, Faye Simmons, andMary Spencer were placed in Respondent's lowest payclassification on September 1, 1981, for discriminatoryreasons, I further find the record justifies a finding thatsuch employees should have been placed in Respondent'shighest pay classification at that time, and it will be or-dered that Respondent make them whole by paying themthe sums they would have received had they been prop-erly classified on September 1, 1981. Having found thatSharon Nance, Stella Chapman, Verna Chumley, andChristie Shoemaker were unlawfully disciplined, I shallrecommend that Respondent be ordered to expunge allreference to such disciplinary actions from its records.Finally, having found that the employees named in Ap-pendix B [list incorporated in Board's Appendix] to thisdecision were laid off for discriminatory reasons onMarch 19 and 20, 1981, I shall order that they be madewhole for the discrimination against them with interestto be paid in accordance with the decisions in F. W.Woolworth Co., supra, and Florida Steel Corp., supra.38Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatthe Respondent cease and desist from in any othermanner interfering with, restraining, and coercing em-ployees in the exercise of their rights guaranteed by Sec-tion 7 of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"9ORDERThe Respondent, Algreco Sportswear Co., Hunting-ton, West Virginia, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Interrogating employees concerning their union ac-tivities or sentiments.(b) Closing its plant temporarily or threatening perma-nent plant closure because its employees seek union rep-resentation.(c) Threatening employees by informing them someemployees may lose their jobs or that other unspecifiedreprisals may be experienced by them if they elect tohave union representation.(d) Disciplining employees because they join or sup-port International Ladies' Garment Workers' Union,Local No. 420, AFL-CIO, or any other labor organiza-tion.(e) Refusing to accord proper pay classification to em-ployees because they engage in union activities.ss The record reveals only sewing room employees who received lowearnings statements which were placed in the record as G.C. Exhs. 14A-Q were involved in the March 19-20 layoff. The male employees namedin Appendix A to the complaint were not involved in the layoff.31 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(f) Discouraging membership in the above-namedUnion, or any other labor organization, by dischargingemployees or refusing to recall them from economic lay-offs because they engage in union activities or other pro-tected concerted activity.(g) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Offer Sharon Nance, Stella Chapman, GaynelLloyd, Faye Simmons, Florence Knight, and VernaChumley immediate and full reinstatement to theirformer jobs or, if such jobs no longer exist, to substan-tially equivalent positions of employment, without preju-dice to their seniority or other rights and privileges, andmake them whole for the discrimination practiced againstthem in the manner indicated in "The Remedy."(b) Make employees Verna Chumley, FlorenceKnight, Hope Ramey, Judy Ross, Faye Simmons, andMary Spencer whole for the losses they sustained as aresult of being assigned to the lowest pay classificationby paying them the amounts they would have receivedhad they been placed in the highest pay classification onSeptember 1, 1981.(c) Make whole the employees listed in Appendix B[list incorporated Board's Appendix] to this decision forthe loss of earnings they sustained on March 19 and 20,1981.(d) Expunge from its records any reference to the dis-cipline imposed on Sharon Nance on June 12, 1981,Stella Chapman on June 15, 1981, Verna Chumley onAugust 14, 1981, and Christie Shoemaker on August 20,1981.(e) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f) Post at its Huntington, West Virginia facility copiesof the attached notice marked "Appendix A."40 Copiesof the notice, on forms provided by the Regional Direc-tor for Region 9, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(g) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.40 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."523